Exhibit 10.1

 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Származékos Kölcsönszerződés

az Eximbank által 2015-ben indított Hitelprogramjában biztosított
refinanszírozási hitelkeret
terhére folyósított két éven túli lejáratú forgóeszközkölcsön nyújtására

Derivative Loan Contract

for the provision of current asset loan with a term of more than two years
refinanced on the debit of the Refinancing Credit Facility as part of Eximbank’s
2015 Credit

Programme

 

amely szerződés (a továbbiakban Szerződés és úgy is, mint Származékos
Kölcsönszerződés) létrejött egyrészről az ERSTE BANK HUNGARY Zrt. (székhelye:
1138 Budapest, Népfürdő u. 24-26., cégjegyzékszáma: Cg. 01-10-041054,
statisztikai számjele: 10197879-6419-114-01, adószáma: 10197879-4-44,
csoportazonosító száma:                17781042-5-44, csoport közösségi
adószáma:

HU17781042) mint hitelező (továbbiakban a Bank),

which (hereinafter referred to as the Contract and as the Derivative Loan
Contract) was concluded, on the one hand, by ERSTE BANK HUNGARY Zrt. (head
office: H-1138 Budapest, Népfürdő u. 2426., company register No:
Cg.01-10-041054, statistical No: 10197879-6419-114-01, tax No.: 10197879-4-44,
group identification No.: 17781042-5-44, group Community tax No.: HU17781042) as
lender (hereinafter referred to as the “Bank”)

 

másrészről a(z) / and, on the other hand, by:

 

Ügyfél cégneve/Customer’s company name:

AFT-Hungary

 

Korlátolt Felelősségű Társaság

Székhelye/Seat:

2651 Rétság, Ipari park 5.

Cégjegyzékszáma/Company registry No. :

12-09-008027

Statisztikai számjele/Statistical code:

23954773-2410-113-12

Bankszámlaszám/Bank account:

11600006-00000000-73022496

 

(folyósítás helye/account for disbursement)

Bankszámlaszám/Bank account:

11600006-00000000-73022496

 

(törlesztés helye/account for amortisation)

mint ügyfél (a továbbiakban: Ügyfél)

 

as Customer (hereinafter referred to as the Customer)

 

 

(a Bank és az Ügyfél a továbbiakban együttesen: Felek)  között az alábbi
feltételekkel (a továbbiakban: Szerződés):

the Bank and the Customer hereinafter collectively referred to as the Parties,
under the following terms and conditions (hereinafter referred to as the
Contract.

 

ELŐZMÉNY / HISTORY

 

A Magyar Export-Import Bank Zrt. (székhely: 1065 Budapest, Nagymező u. 46-48.,
cégjegyzékszáma 01-10-042594, a továbbiakban „Eximbank”) által meghirdetett, a
kis- és közepes vállalkozások közvetlen áru- és szolgáltatás exportjának,
valamint kis- és közepes vállalkozások hazai exportot közvetlen áruszállítással
és szolgáltatás-nyújtással elősegítő beszállítói tevékenységének előmozdítása
érdekében történő KÉT ÉVEN TÚLI LEJÁRATÚ előfinanszírozáshoz kapcsolódó
refinanszírozási hitelprogram (a továbbiakban: „Hitelprogram”) keretében a Bank
és az Eximbank között Refinanszírozási Hitelkeret-szerződés jött létre, mely
alapján az Eximbank által biztosított Refinanszírozási Kölcsön Bank általi
igénybevétele útján nyújt forrást a Bank által a jelen Szerződés szerinti Hitel
Ügyfél számára történő biztosításához.

As part of the refinancing credit programme with a MATURITY OF MORE THAN TWO
YEARS launched by Magyar Export-Import Bank Zrt. (head office: H-1065 Budapest,
Nagymező u. 46-48., Hungary, company register number: 01-10-042594, hereinafter
referred to as “Eximbank”) for the purpose of providing pre-financing in the
interest of promoting the direct exportation of goods and services by small and
medium-sized businesses and supplier activities pursued by small and
medium-sized businesses for the facilitation of domestic exports with the direct
supply of goods and provision of services (hereinafter referred to as the
“Credit Programme”), the Bank and Eximbank entered into a Refinancing Short-Term
Credit Facility Agreement, by virtue of which the Bank provides funding for the
purpose of providing a Credit Facility for the Customer under the present
Contract by drawing on the Refinancing Loan provided by Eximbank.





 

Aláírók kézjegye:/ Signatures of signatories

1 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Jelen Szerződés a Hitelprogram keretében, a Refinanszírozási
Hitelkeret-szerződésre tekintettel jön létre.

The present Contract comes into being within the framework of the Short-Term
Credit Programme, with regard to the Refinancing Credit Facility Agreement.

 

1.A Hitel kondíciói

1.Terms and conditions of Credit

 

1.1. Ügyfélazonosítószám / Customer identification number:

W08831

1.2. Hitelcél, melyet a Felek X-szel jelölten határoznak meg / Purpose of
Facility to be marked by Parties with an X

A jelen Szerződés szerinti hitelösszeg (a továbbiakban: Hitelkeret) terhére az
Ügyfél gazdasági tevékenységéből eredő

XPrefinancing of current assets to the debit of the facility amount stated
herein (hereinafter referred to as the Facility) in connection with the
following transaction arising from the Customer’s business activities

 

áruexport tárgyú Finanszírozott Exportügylethez / Financed Export Transaction
concerning the exportation of goods,

 

szolgáltatás export tárgyú Finanszírozott Exportügylethez /  Financed Export
Transaction concerning the exportation of services,

 

áruexport tárgyú Finanszírozott Beszállítói Ügylethez,
ahol        a        tényleges        exportőr        elnevezése
        (székhely:        ) és /Financed Supplier Transaction concerning the
exportation of goods where the actual exporter is (name)         (head
office:        ) and

a beszállított áru feldolgozásra, megmunkálásra kerül a tényleges exportőr által
/  the goods supplied are processed by         the actual exporter

a beszállított áru nem kerül feldolgozásra, megmunkálásra a tényleges exportőr
által / the goods supplied are not processed         by the actual exporter

szolgáltatás export tárgyú Finanszírozott Beszállítói Ügylethez,
ahol        a        tényleges        exportőr        elnevezése
        (székhely:         ) és / Financed

Supplier Transaction concerning the exportation of services where the actual
exporter is (name)         (head office:        )  and

a beszállított szolgáltatás áruexporthoz kapcsolódik vagy nem egyezik az
exportált szolgáltatással / the services supplied are connected to the
exportation of goods or are not identical to         the services exported

a beszállított szolgáltatás változatlan formában kerül exportálásra / the
services supplied are exported in unchanged form

 

 

kapcsolódó forgóeszközök előfinanszírozása, ahol az exportált vagy beszállított
termék(ek) illetőleg az Exportált vagy beszállított szolgáltatás (ok)
megnevezése: fémfröccsöntött alkatrészek előállítása where the exported or
supplied product(s) or the exported or supplied service(s) is/are (description
of products/services): Preparation of metal moulded components

 

 

 

A Hitelcél pénzügyi forrásai -  figyelemmel a Szerződés 4.3 pontjában
meghatározott, megvalósult a Hitelcél szerinti Finanszírozott Exportügylet





 

Aláírók kézjegye:/ Signatures of signatories

2 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

Szerződésszám: 16R00094/W08831/EXIM

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Contract No.: 16R00094/W08831/EXIM /Finanszírozott Beszállítói Ügylet összegének
és a Hitelkeret terhére folyósított Származékos kölcsön összegének egymáshoz
viszonyított minimális arányára:

Financial resources of Purpose of Facility - with regard to the minimum ratio of
the amount of the Financed Export Transaction / Financed Supplier Transaction
implemented in line with the Facility Purpose, identified in Clause 4.3 of the
Contract, to the amount of the disbursed Derivative Loan:

 

 

 

 

Saját forrás /  Equity

1.000.000,- EUR

 

Származékos kölcsön /  Derivative loan

4.000.000,- EUR

 

Egyéb forrás /  Other resources

0,- EUR

 

Összesen /  Total:

5.000.000,- EUR

 

A Felek megállapodnak, hogy a fentiekben X-szel jelölt Hitelcélnak megfelelő
ügylettípusra vonatkozó rendelkezéseket alkalmazzák a jelen Szerződés
rendelkezései közül ott ahol az adott ügylettípusra vonatkozóan jelen Szerződés
eltérő rendelkezéseket állapít meg.The Parties hereby agree to apply and to
observe the provisions relating to the transaction type corresponding to the
Purpose of Facility marked above with an X from among the provisions hereof
wherever the present Contract stipulates different provisions in relation to the
given transaction type.

1.3. Hitel pénzneme és maximális összege (Maximális Hitelkeret), folyósítási
korlát / Currency and maximum amount of Credit Line (Maximum Credit Line),
disbursement limit:

 

 

 

Maximális Hitelkeret: 4.000.000,- EUR, azaz Négymillió euró

A Bank a Maximális Hitelkeretet a jelen Szerződésben rögzített feltételek
szerint egyösszegű kölcsönként folyósítja (jelen Szerződésben egységesen:

Származékos Kölcsön)

Maximum Credit Line: EUR 4.000.000,-, say Four million euros

The Bank will disburse the Maximum Credit Line as a one-sum loan under the terms
and conditions laid down in the present Contract (hereinafter referred to as the
Derivative Loan)

Kockázatvállalási Limit (Maximális Hitelkeret 110%-a): 1.371.172.000,- HUF, azaz
Egymilliárd-háromszázhetvenegymillió-egyszázhetvenkettőezer forint

Risk Limit (110% of Maximum Credit Line): HUF 1.371.172.000,-, say One billion
three hundred seventy-one million and one hundred seventy-two thousand Hungarian
forints

A Bank maximum 4.000.000,- EUR, azaz Négymillió euró Hitelkeretet tart az Ügyfél
rendelkezésére, azzal hogy árfolyam emelkedés esetén a Bank legfeljebb a
Kockázatvállalási Limitnek megfelelő Euró összegű kölcsönt bocsát az Ügyfél
rendelkezésére. Az Ügyfél rendelkezésére bocsátott devizaösszeg forintban
számított ellenértéke a Futamidő alatt egyetlen időpontban sem haladhatja meg a
Kockázatvállalási Limit forintértékét.

The Bank shall place a Credit Line of maximum EUR 4.000.000,-, say Four million
euros, at the Customer’s disposal, with the proviso that, in the event of a rise
in the exchange rate, the Bank shall place at the Customer’s disposal a loan of
a maximum amount of EUR that corresponds to the Risk Limit. The HUF equivalent
of the sum of foreign currency placed at the Customer’s disposal cannot at any
point in time during the Term exceed the HUF value of the Risk Limit.

A Hitelkeret nyilvántartásának és elszámolásának devizaneme: EUR devizanem.

Currency of registration and settlement of Credit Line: EUR as currency.

1.4. Rendelkezésre Tartási Idő /

Commitment Period:

A Bank a Hitelkeretet a Refinanszírozási Kölcsön Folyósításának Napjától kilenc
(9) napig tartja az Ügyfél rendelkezésére. A Rendelkezésre Tartási Idő kezdő
napjáról a Bank az Ügyfelet írásban értesíti.

The Bank shall keep the Credit Line at the Customer’s disposal for a period of 9
(nine) days from the Disbursement Day of the Refinancing Loan. The Bank shall
notify the Customer of the initial day of the Commitment

 





 

Aláírók kézjegye:/ Signatures of signatories

3 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

Szerződésszám: 16R00094/W08831/EXIM

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

Contract No.: 16R00094/W08831/EXIM

 

Származékos Kölcsön igénybevétele / Drawdown of Derivative Loan:

 

 

Period in writing.

A Hitelkeret terhére a Származékos Kölcsönt a Bank kizárólag egy összegben euró
devizanemben folyósítja.

A Felek eltérő rendelkezése hiányában, a Származékos Kölcsön folyósítását a
folyósítás devizanemének megfelelő, az Ügyfél adatainál folyósítás helyeként
megjelölt Bankszámlája javára igényelheti.

The Bank shall only disburse a Derivative Loan to the debit of the Credit Line
in one sum, in EUR.

Unless the Parties agree otherwise, the Customer may request the disbursement of
the Derivative Loan to the credit of a Bank Account that corresponds to the
currency of disbursement and is designated as the disbursement account under the
Customer’s details.

A Származékos Kölcsön folyósítása az Ügyfél cégszerűen aláírt, megfelelően
kitöltött, legkésőbb a folyósítás értéknapját megelőző 4. Banki Munkanapon 13:00
óráig, pénteken 11:00 óráig a Bankhoz eljuttatott rendelkező levele alapján
történik, az abban megjelölt Bankszámlára való átutalással, vagy átvezetéssel,
illetve terheléssel.

Az Ügyfél a rendelkező levél eredeti példányát személyesen vagy kézbesítő útján,
illetve postai úton vagy telefaxon küldheti meg a Bank részére. Ha a rendelkező
levélen bármiféle javítás, törlés, stb. szerepel, illetve az nem megfelelő
módon, vagy értelmezhetetlenül került kitöltésre, úgy a Bank jogosult a kölcsön
folyósítását, illetve törlesztését megtagadni.

A rendelkező levél Bank részére való átadásával az Ügyfél visszavonhatatlan
kötelezettséget vállal a megadott összeg kölcsönvételére. The Derivative Loan
shall be disbursed and repaid on the basis of the Customer’s officially signed
and duly completed letter of disposal forwarded to the Bank by 1.00 p.m., or
11.00 a.m. on Friday, on the 4th Bank Business Day before the value date of the
disbursement, at the latest, by transfer or book-entry transfer to or debit from
the Bank Account designated therein.

The Customer may deliver the original copy of the drawdown letter to the Bank in
person, via courier, by mail or by fax. If there is any correction, deletion,
etc. in the drawdown/amortisation letter or if the drawdown/amortisation letter
was completed inappropriately or in an incomprehensible manner, the Bank shall
be entitled to refuse the disbursement or amortisation of the loan.

By delivering the drawdown letter to the Bank, the Customer assumes an
irrevocable obligation to borrow the sum stated therein.

1.5. (tőke) Törlesztései ütemezés) / Amortisation:

A jelen Szerződés alapján folyósított Származékos Kölcsön visszafizetése: a
jelen Szerződés mellékletében szereplő Törlesztési Ütemtervben meghatározott
ütemezés szerint és a Végső Lejárat Napján esedékes Repayment of the Derivative
Loan disbursed on the basis of the present Contract falls due as set out in the
Schedule of Amortisation constituting an appendix to this Contract and on the
Final Maturity Day

 

 

 

A Felek eltérő rendelkezése hiányában, az Ügyfél az esedékes törlesztések
(ideértve az előtörlesztést is) esetén elsődlegesen a törlesztés devizanemének
megfelelő, az Ügyfél adatainál a törlesztés helyeként megjelölt Bankszámlákon
köteles a megfelelő fedezetet biztosítani.

Unless the Parties provide otherwise, in the event of any due amortisations
(including any prepayments), the Customer shall primarily make sufficient funds
available on the Bank Accounts corresponding to the currency of the amortisation
that are designated as the accounts for amortisation among the Customer’s
details.

 

A Származékos Kölcsön tekintetében a Származékos Kölcsön első Folyósítási
napjától számított 60. hónapnak a Folyósítás Napjával megegyező napja.

 





 

Aláírók kézjegye:/ Signatures of signatories

4 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

Szerződésszám: 16R00094/W08831/EXIM

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

Contract No.: 16R00094/W08831/EXIM

 

Futamidő /  Term:

With respect to the Derivative Loan: the day of the 60. month from the first
Disbursement Day of the Derivative Loan that is equal to the Disbursement Day.

A Származékos Kölcsön tekintetében 2021. év március hónap 07. napja With respect
to the Derivative Loan: 07th March 2021.

 

Végső Lejárat Napja / Final Maturity Day:

Amennyiben a Végső Lejárat Napja nem Munkanapra esik, úgy a tőketörlesztés
esedékességének napja a fenti napot megelőző Munkanap.

If any day of the schedule of principal amortisation laid down above does not
fall on a Business Day, the due date of the principal amortisation is the
Business Day preceding the above day.

1.6. Előtörlesztés / Prepayment:

Részleges előtörlesztés esetén a minimálisan önkéntes jelleggel előtörleszthető
összeg: 25.000,- EUR, azaz huszonötezer euró

Minimum amount that may be prepaid on a voluntary basis: EUR 25.000,-, say
Twenty-five thousand euros

Az Előtörlesztés (ideértve a kötelező és az önkéntes előtörlesztést is) a jelen
Szerződés vonatkozó melléklete szerinti rendelkező levél (Rendelkező Levél)
Ügyfél általi 1.4 pont szerinti megfelelő kitöltésével és Bankhoz történő
benyújtásával kezdeményezhető. Ezzel összefüggésben a Felek az ÁSZF I 6.7
pontjától eltérően megállapodnak, hogy az Ügyfél előtörlesztési szándékról
legkésőbb a tervezett előtörlesztési napot megelőző 6. (hatodik) Munkanapon,
délelőtt 10:00 óráig írásban köteles értesíteni a Bankot. Prepayments (inclusive
mandatory and voluntary prepayment) may be initiated through the due completion
by the Customer, as set forth in Clause 1.4, of the drawdown letter (Drawdown
Letter) under the relevant Appendix to the present Contract and the submission
thereof to the Bank. In this context, the Parties hereby agree in departure from
Clause 6.7 of the GTC that the Customer shall notify the Bank of any intended
prepayment in writing by 10.00 a.m. on the 6th (sixth) Business Day before the
planned prepayment day, at the latest.

Az előtörlesztett összeg ismételten nem vehető igénybe.

The prepaid sum may not be drawn down repeatedly.

A jelen Szerződés alapján folyósított Származékos Kölcsön részleges
előtörlesztése esetén a Származékos Kölcsön előtörlesztést követően fennmaradó
tőkeösszege egyenlő részletekben, a Származékos Kölcsön eredeti törlesztési
ütemezésének megfelelően fizetendő vissza.

In case of partial prepayment of the Derivative Loan disbursed upon the present
Contract, the principal amount that is left after prepayment of the Derivative
Loan shall be paid back in equal parts acording to the original repayment
schedule of the Derivative Loan.

1.7. Kamatfeltételek /  Interest conditions:

1.7.1. Kamat típusa /  Interest type:

 

 

Fix (a Hitel teljes futamideje alatt)

Fixed (during the entire term of the Facility)

1.7.2. Kamatperiódus /  Interest period

 

6  hónap, azzal hogy az első Kamatperiódus a Refinanszírozási Kölcsön
Folyósításának Napján kezdődik és az ezt követő 6 hónapig (a folyósítás hónapját
is beleszámolva), de nem később, mint az első tőketörlesztés napjáig tart. Az
ezt követő minden Kamatperiódus a megelőző Kamatperiódus utolsó napján kezdődik.
A Származékos Kölcsön Kamatperiódusai folytatólagosak. Az utolsó Kamatperiódus a
Végső Lejárat Napján ér véget.

6 months, with the proviso that the first Interest Period shall commence on the
Disbursement Day of the Refinancing Loan and lasts the following 6

 

months (inclusive of the month of disbursement) but not later than the day

 





 

Aláírók kézjegye:/ Signatures of signatories

5 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

Szerződésszám: 16R00094/W08831/EXIM

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Contract No.: 16R00094/W08831/EXIM of the first principal amortisation. Every
interest period thereafter shall commence on the last calendar day of the
previous Interest Period. The Interest Periods of the Derivative Loan are
continuous. The last Interest Period ends on the Final Maturity Day.

1.7.3. Kamat(láb) mértéke /  Rate of interest:

0,98 % / év, azaz évi nulla egész kilencvennyolc század százalék, amely Kamatláb
a Származékos Kölcsön tekintetében fix a futamidő alatt.

In case of Derivative Loan: 0,98 %/annum, say Zero point ninety-eight percent
per annum, that is fix in during the term.

1.7.4. Kamatfizetés esedékessége / Due date of interest payment

 

Minden Kamatperiódus utolsó napján és a Futamidő végén, de legkésőbb a Végső
Lejárat Napján esedékes a tőketörlesztéssel egyidejűleg.

Amennyiben az esedékesség napja nem Munkanap napra esik, úgy az esedékesség
napja az ezen napot követő Munkanap, kivéve a Végső Lejárat Napján teljesítendő
kamatfizetést.

Due on the last day of every Interest Period and at the end of the Term but on
the Final Maturity Day at the latest, together with the principal amortisation.

If the due date does not fall on a Business Day, the following Business Day
shall be the due date, except interest rate payment to be fulfilled on the Final
Maturity Day.

1.7.5. Kényszerforintosítás esetén alkalmazott Ügyleti Kamat mértéke / Interest
in case of Forced Conversion:

Amennyiben a Bank él az ÁSZF szerinti Kényszerforintosítás intézményével, akkor
az Ügyleti Kamat mértéke a forintra történő átváltás értéknapjától számítva 1
havi BUBOR + 0,33%-ra, azaz egy havi BUBOR plusz nulla egész harminchárom század
százalékra változik.

If the Bank resorts to Forced Conversion into HUF, as defined in the GTC, as of
the value date of the forced conversion into HUF, the rate of the Transaction
Interest shall change to the one-month BUBOR + 0,33 %, say one-month BUBOR plus
zero point thirty-three percent.

1.8. Díjak, jutalékok, költségek / Fees, commissions:

1.8.1. Kezelési költség / Handling Charge

 

A Származékos Kölcsön összegének egyszeri 0,10%-a, azaz nulla egész tíz század
százaléka

A Kezelési Költség az első folyósításkor, teljes összegben fizetendő a Bank
részére.

A one-time charge at the rate of 0,10%, say zero point one percent of the amount
of the Derivative Loan.

The Handling Charge is payable to the Bank in full upon the first disbursement.

1.8.2. Monitoring díj / Monitoring Fee:

egyszeri 300,- EUR, azaz Háromszáz euró,

amelynek Ügyfél általi Bank részére történő megfizetése a Származékos

Kölcsön folyósításakor esedékes.

one-time EUR 300,-, say Three hundred euros,

which is payable by the Customer to the Bank upon the disbursement of the
Derivative Loan.

1.8.3. Szerződésmódosítási díj / Contract Amendment Fee:

1.8.3. Prolongációs Díj / Prolongation Fee:

333,- EUR, azaz Háromszázharminchárom euró szerződésmódosításonként / EUR 333,-
per contract amendment

0,- EUR, azaz Nulla euró Futamidő hosszabbításra vonatkozó
szerződésmódosításonként / EUR 0,- per contract amendment relating to
prolongation of Term

1.8.5. Előtörlesztési Költség / Prepayment Charge:

Az Ügyfél köteles a Refinanszírozási Hitelkeret-szerződés alapján a
 Refinanszírozási Kölcsön önkéntes vagy kötelező előtörlesztésével kapcsolatos
Eximbanknál felmerült és a Banknak felszámított időtörési költséget - maximum
1.000,- USD összeget - a Banknak megfizetni,

 





 

Aláírók kézjegye:/ Signatures of signatories

6 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

Szerződésszám: 16R00094/W08831/EXIM

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Contract No.: 16R00094/W08831/EXIM amennyiben az előtörlesztés értéknapja nem
valamely kamatperiódus utolsó napjára esik. Az Eximbank által előtörlesztéssel
kapcsolatosan felszámított időtörési költség megegyezik a Magyar Export-Import
Bank Részvénytársaság kamatkiegyenlítési rendszeréről szóló 85/1998. (V.6.)
Kormányrendeletben hivatkozott bázisköltség és azon kamat különbözetével,
amelyhez az Eximbank akkor jutna, ha az előtörlesztett összeggel megegyező EUR
összeget az adott bankközi piacon egy vezető banknál bankközi betétként helyezné
el az előtörlesztett összeg fizetését követő első banki munkanapon kezdődő és az
eredeti kamatperiódus utolsó napjáig tartó időszakra.

A Fentiek szerinti időtörési költség nem merül fel, amennyiben az eltörlesztésre
a Kamatperiódus utolsó napján kerül sor.

Az időtörési költség összegéről a Bank az Ügyfelet írásban értesíti az Eximbank
Banknak küldött értesítését követően. Az időtörési költség a Bank értesítésében
meghatározottak szerint esedékes.

The Customer shall pay the Bank any time breakage cost incurred by Eximbank and
charged to the Bank - maximum an amount of USD 1.000,- - in connection with the
voluntary or mandatory prepayment of the Refinancing Loan on the basis of the
Refinancing Credit Facility Agreement provided that the value date of the
prepayment does not fall on the last day of any interest period.

The breakage cost charged by Eximbank in connection with such prepayment shall
be equal to the difference of the base charge referred to in Government Decree
No. 85/1998. (V.6.) on the interest equalisation system of Magyar Export-Import
Bank Részvénytársaság and the interest which Eximbank would earn if Eximbank
placed an amount of euros that is equal to the amount prepaid with a leading
bank on the given inter-bank market as an inter-bank deposit for the period
extending from the first bank business day following the payment of the prepaid
amount to the last day of the original interest period.

The time breakage cost referred to above does not emerge if the prepayment is
made on the last day of the Interest Period.

Amennyiben a Származékos Kölcsön teljes összegű (önkéntes vagy kötelező)
Előtörlesztésére

-     NEM a kamatperiódus utolsó napján kerül sor, és

-     az Előtörlesztés eredményeként a Származékos Kölcsön folyósítása és az
Előtörlesztés értéknapja között eltelt időszak rövidebb lesz, mint két év;

úgy a Bank felszólítását követően legkésőbb 5 (öt) Banki munkanapon belül az
Ügyfél köteles megtéríteni az Eximbank által a Bankra terhelt azon felmerült és
igazolt költséget is, amely az adott ügylettel kapcsolatban az adott naptári
negyedévben a költségvetés terhére már nem számolható el. Jelen pontban foglalt
költség nem kerül felszámításra, amennyiben a Refinanszírozási Kölcsön
előtörlesztésére a kamatperiódus utolsó napján kerül sor.

In case the full (voluntary or mandatory) prepayment of the Derivative Loan is

-     NOT fulfilled on the last day of the interest period and

-     the prepayment results in that the term between the disbursement of the
Derivative Loan and the value day of the prepayment will be shorter than 2
years; the Customer shall reimburse the occured and justified costs, which - in
connection with the given transaction - may not be debitted to the budget in the
given calendar quarter and which Eximbank has debitted to the Bank; within not
later than 5 (five) Bank Business Day upon notice of the Bank. The costs
specified in the present Section shall not be paid, provided that the prepayment
of the Refinancing Loan on the last day of the Interest Period.

 

1.9. Késedelmi

A Hirdetményben közzétett Késedelmi Kamat.

 





 

Aláírók kézjegye:/ Signatures of signatories

7 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Kamat /  Default Interest:

Jelen Szerződés megkötésének időpontjában a lejárt tőketartozás után: Ügyleti
kamat + 8,0 % azaz nyolc százalék / év, valamennyi egyéb tartozás után: a
mindenkori Jegybanki alapkamat + 8,0 % azaz nyolc százalék / év. The Default
Interest stated in the Announcement. At the time of the conclusion of the
present Contract, the following shall be payable on the overdue principal debt:
Transaction Interest + 8.0 %/annum, and on all other debts: the prevailing base
rate of the Central Bank of Hungary + 8% per annum.

Késedelmi Kamat számítása Kényszerforintosítás esetén / Calculation of Default
Interest in case of Forced Conversion into HUF:

Jelen pontban foglaltak szerint azzal, hogy amennyiben a Bank él az ÁSZF I.
9.11. pontjában körülírt Kényszerforintosítás intézményével, akkor a tőkére
vonatkozó késedelmi kamat számítása során ügyleti kamatként a Bank a
Kényszerforintosítás esetére megállapított ügyleti kamatot veszi figyelembe.

As set forth in the present Section, with the proviso that if the Bank resorts
to forced conversion into HUF referred to in Clause 9.11 of the GTC I, in
calculating the default interest payable on the principal, the Bank takes
account of the transaction interest rate specifically established for the event
of Forced Conversion into HUF.

A Díjak esedékességét a fent rögzítetteken túl az ÁSZF és a Hirdetmény
tartalmazza.

 

The due dates of the payment of Fees are stated in the GTC and the Announcement,
in addition to the above.

Felek megállapodnak, hogy amennyiben az Eximbank az Üzletszabályzata alapján az
általa nyújtott pénzügyi szolgáltatás kondícióit a Bank számára kedvezőtlenül
módosítaná, úgy Bank jogosult az ennek eredményeképpen megnövekedett kamatot,
költséget, díjat vagy kiadást (a megnövekedés mértékéig) az Ügyfélre
továbbhárítani.

The Parties hereby agree that in case Eximbank would change the conditions of
its financial service according to its Business Rules unfavourably for the Bank,
the Bank would be entitled to debit such increased interest, cost, fee or other
expenses (to the amount of increase) to the Customer as a result of such change.

2.Jelen Szerződés szerinti kölcsön igénybevételének feltételei:

2.Conditions of the availability of the Credit/Loan under the present Contract

A Bank a Szolgáltatást a Szerződésben meghatározott Rendelkezésre Tartási Időn
belül csak akkor teljesíti (azaz a Hitelkeret terhére kölcsönt akkor folyósít),
ha az alábbiakban megjelölt feltételek maradéktalanul teljesültek.

The Bank shall only provide the Service during the Commitment Period determined
in the Contract (that is, the Bank shall only disburse a loan to the debit of
the Credit Line) if the conditions determined herein below are fully satisfied.

2/A) A jelen Szerződés szerinti első kölcsön igénybevételének feltételei az
ÁSZF-ben rögzítetteken túl:

2/A) Conditions of the availability of the Credit/Loan under the present
Contract in addition to the terms and conditions set forth in the GTC:

2.1.   A Refinanszírozási Kölcsön Bank részére történő rendelkezésre állása. A
Bank a Származékos Kölcsönt az Ügyfél által benyújtott Rendelkező levél alapján,
az Eximbank által történt refinanszírozást követően, a Refinanszírozási Kölcsön
Bankhoz történő beérkezése után, a jelen Szerződés folyósítási feltételek
(igénybevételének feltételeknek) maradéktalan teljesülését követően folyósítja.

2.1.  The Bank has the Refinancing Loan at its disposal. The Bank disburses the
Derivative L The Bank disburses the Derivative Loan on the basis of the Drawdown
Letter submitted by the Customer, after the refinancing has been made available
by Eximbank, following the receipt of the Refinancing Loan by the Bank and the
fulfilment of all drawdown conditions set forth in the present Contract.





 

Aláírók kézjegye:/ Signatures of signatories

8 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

2.2.  Az Ügyfél a Bank részére az alábbiakban felsorolt valamennyi feltételnek
megfelelő illetőleg alábbiakban meghatározott dokumentumok hiánytalanul, az ott
meghatározott formai és tartalmi követelményeknek megfelelően a Bankhoz
benyújtásra kerültek:

2.2.  The Customer has submitted to the Bank all documents listed below in
fulfilment of all conditions stated herein below, in conformity with the formal
and content requirements determined therein:

2.2.1.  Finanszírozott Exportügyletek és Finanszírozott Beszállítói Ügylet
keretében teljesített áruszállítás és szolgáltatás-nyújtás esetén egyaránt
teljesítendő feltételek

2.2.1.  Conditions to be equally satisfied in the case of the supply of goods
and provision of services within the framework of both Financed Export
Transactions and Financed Supplier Transactions

(a) amennyiben az exportszerződés(ek) illetőleg beszállítói szerződés(ek)
lefedik a jelen Származékos Kölcsönszerződés teljes Futamidejét:

-   az Ügyfél által megkötött exportszerződés(ek) illetőleg beszállítói
szerződés(ek) a teljes Futamidőre;

(a) if the export contract(s) or supplier contract(s) cover(s) the entire Term
of the present Derivative Loan:

-    the export contract(s) or supplier contract(s) concluded by the Customer
for the entire Term;

(b) amennyiben az exportszerződés(ek) illetőleg beszállítói szerződés(ek) nem
fedik le a jelen Származékos Kölcsönszerződés teljes Futamidejét:

-    az Ügyfél által megkötött exportszerződés(ek) illetőleg beszállítói
szerződés(ek),

-    az Ügyfél előző éves forgalma az adott vevővel(kel) (vevőnkénti bontásban),

-    nyilatkozat a vevő(k)től, vagy az Ügyféltől a Futamidőt lefedően a várható
megrendelések összegéről;

(b) if the export contract(s) or supplier contract(s) does/do not cover the
entire Term of the present Derivative Loan Contract:

-   the export contract(s) or supplier contract(s) concluded by the Customer,

-   the Customer’s sales conducted with given customer(s) in previous year (in a
breakdown by customers),

-   declaration from customer(s) or the Customer regarding the anticipated
magnitude of orders during the Term;

(c) amennyiben exportszerződés(ek) illetőleg beszállítói keretszerződés(ek)
áll(nak) rendelkezésre (összeg megjelölése nélkül)

-    rendelkezésre álló keretszerződések,

-    előző éves forgalom az adott vevővel(kel) (vevőnkénti bontásban),

-    a rendelkezésre álló visszaigazolt megrendelés állomány;

(c) if there are concluded export framework agreement(s) or supplier framework
agreement(s) (without the quantification of specific amounts)

-   available framework agreement

-   sales conducted with given customer(s) in previous year (in a breakdown by
customers),

-   available confirmed order portfolio;

(d) amennyiben nem áll rendelkezésre megkötött exportszerződés illetőleg
beszállítói szerződés vagy export keretszerződés illetőleg beszállítói
keretszerződés:

-    a jelen Szerződés megkötését megelőző 2  évre vonatkozó áru- ill.
szolgáltatásexport árbevétel/árbevétel bemutatása vevőnkénti bontásban.

-    a rendelkezésre álló visszaigazolt megrendelés állomány.

-    szándéknyilatkozat(ok) az Ügyféltől a Futamidőt lefedően vevőnkénti
bontásban a várható megrendelésekről;

(d) if there are no concluded export contracts or supplier contracts or export
framework agreements or supplier framework agreements:

-   introduction of sales revenues of exportation of relevant goods or services
for a period of 2 years before the conclusion of the present Contract in a
breakdown by customers,





 

Aláírók kézjegye:/ Signatures of signatories

9 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

-   available confirmed order portfolio;

-   declaration(s) of intent from Customer regarding anticipated orders during
the entire Period in a breakdown by customers;

(e) az Ügyféltől származó cégszerűen aláírt nyilatkozatok, illetőleg általa
benyújtott további okiratok:

-   Korrupció ellenes nyilatkozat (a jelen Szerződés vonatkozó melléklete
szerinti formában és tartalommal),

-   Adatazonosítási adatlap és tényleges tulajdonosra vonatkozó nyilatkozat
(külön jogszabály szerinti formában és tartalommal),

-   Nyilatkozat a Hitelcél fennállásáról (a jelen Szerződés vonatkozó melléklete
szerinti formában és tartalommal),

-   a jelen Származékos Kölcsönszerződés aláírásának napjától számított 60 azaz
hatvan napnál nem régebbi NAV igazolás a köztartozás fenn nem állásáról,

-   a jelen Származékos Kölcsönszerződés aláírásának napjától számítva 30 azaz
harminc napnál nem régebbi cégkivonat;

(e) officially signed declarations from Customer and other documents handed in
by the Customer:

-   Anti-corruption declaration (in the form and with the contents stated in the
relevant Appendix hereto),

-   Identification data form and declaration regarding actual owner (in the form
and with the contents required under the relevant legal rule)

-   Declaration regarding existence of Purpose of Facility (in the form and with
the contents stated in the relevant Appendix hereto),

-   a certificate issued by the tax authority (NAV) confirming that the Customer
has no public debt overdue by more than 60 days reckoned from the day of the
signing of the present Derivative Loan Contract,

-   a company register certificate issued no more than 30 days before the day of
the signing of the present Derivative Loan Contract;

2.2.2.  Finanszírozott Exportügyletek és Finanszírozott Beszállítói Ügylet
keretében teljesített áruszállítás esetén a 2.2.1 ponton túlmenően teljesítendő

2.2.2.  In the case of Financed Export Transactions and the supply of goods as
part of Financed Supplier Transactions, documents to be supplied in addition to
the documents listed in Clause 2.2.1:

(a) az Ügyféltől származó cégszerűen aláírt nyilatkozat(ok):

-    a jelen Származékos Kölcsönszerződés aláírásának napjától számított 60 azaz
hatvan napnál nem régebbi Magyar Származási Bizonyítvány;

(a) officially signed declarations from Customer:

-    Certificate of Hungarian Origin issued no more than 60 days before the day
of the signing of the present Derivative Loan Contract;

2.2.3.  Finanszírozott Exportügyletek és Finanszírozott Beszállítói Ügylet
keretében teljesített szolgáltatás-nyújtás esetén a 2.2.1 ponton túlmenően
teljesítendő

2.2.3.  In the case of Financed Export Transactions and the provision of
services as part of Financed Supplier Transactions, documents to be supplied in
addition to the documents listed in Clause 2.2.1:

(a) az Ügyféltől származó cégszerűen aláírt nyilatkozat(ok):

-    a fővárosi és megyei kormányhivatal egészségbiztosítási pénztári
szakigazgatási szerve által az Ügyfél, vagy Beszállítói Ügylet esetén az Ügyfél
exportált szolgáltatás nyújtásában részt vevő, belföldi gazdálkodó szervezetnek
minősülő alvállalkozója által foglalkoztatottak biztosítási kötelezettséggel
járó jogviszonyáról kiállított igazolás;

(a) officially signed declarations from Customer:

-    certificate issued by the health insurance administrative agency of the
metropolitan or county government office with respect to the legal relationships
involving the payment of social security liabilities of the employees of the
Customer or, in the case of a Supplier Transaction, the Customer’s subcontractor
participating in the provision of the exported services which qualifies as a
domestic business organisation;





 

Aláírók kézjegye:/ Signatures of signatories

10 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

2.2.4.  Finanszírozott Beszállítói Ügylet esetén a fenti pontokon túlmenően
teljesítendő

2.2.4.  In the case of Financed Supplier Transactions, documents to be supplied
in addition to the documents listed above:

(a) Beszállítói ügylet alapján az Ügyfél által devizabelföldi gazdálkodó
szervezetnek minősülő exportőrétől az áru exportálására vonatkozó, jelen
Szerződés vonatkozó mellékletében (Exportőri nyilatkozat a beszállított áru,
vagy annak felhasználásával előállított másik áru exportálásáról) meghatározott
tartalmú, az exportőrtől származó nyilatkozat arról, hogy az Ügyfél által
beszállított árut, vagy az annak felhasználásával előállított másik árut
exportálja vagy az Ügyfél által nyújtott szolgáltatást, vagy az ilyen
szolgáltatás felhasználásával nyújtott másik szolgáltatást vagy előállított árut
a külkereskedelmi szerződésben foglalt kötelezettségei teljesítéséhez veszi
igénybe. Ilyen exportőri nyilatkozat hiányában elfogadható a jelen Szerződés
vonatkozó mellékletében (Az Ügyfél nyilatkozata a beszállított áru, vagy annak
felhasználásával előállított másik áru / a beszállított ügylet alapján nyújtott
szolgáltatás exportálásáról) meghatározott tartalmú, az Ügyfél által kiállított
azon nyilatkozat is, miszerint

-    az általa az exportőr részére beszállított áru az exportőr és a
devizakülföldi gazdálkodó szervezet között létrejött, ezen áru, vagy ezen áru
felhasználásával előállított másik áru vagy szolgáltatás exportjára irányuló
szerződésében foglalt kötelezettségének teljesítéséhez szükséges, vagy

-    az általa az exportőr részére nyújtott szolgáltatás az exportáló
devizabelföldi gazdálkodó szervezet ezen szolgáltatás felhasználásával nyújtott
szolgáltatásának, vagy árunak az exportjára irányuló szerződésében foglalt
kötelezettségének teljesítéséhez szükséges.

(a) Based on the supplier transaction, a declaration from the Customer’s
exporter qualifying as a resident business organisation for currency purposes
relating to the exportation of the goods as set forth in the relevant Appendix
hereto (Exporter’s declaration regarding the exportation of the goods supplied
or of any other goods manufactured with the use thereof) to the effect that the
exporter exports the goods supplied by the Customer or any other goods
manufactured with the use thereof or uses the services provided by the Customer
or any other services provided or goods manufactured with the use of such
services for the fulfilment of its obligations set forth in the relevant foreign
trade contract.

In the absence of such an exporter’s declaration, a declaration issued by the
Customer as set forth in the relevant Appendix hereto (Customer’s declaration
regarding the exportation of the goods supplied or of any other goods
manufactured with the use thereof / of services provided on the basis of the
supplied transaction) is also acceptable if such declaration states the
following:

-   the goods supplied by the Customer to the exporter are required for the
fulfilment of the obligations set forth in a contract entered into by and
between the exporter and a business organisation qualifying as non-resident for
currency purposes for the exportation of these goods or any other goods
manufactured with the use thereof or of services, or

-   the services provided by the Customer for the exporter are necessary for the
fulfilment of obligations set forth in a contract for the exportation of
services which are provided by the exporter business organisation qualifying as
resident for currency purposes with the use of these services or for the
exportation of goods.

(b) Beszállítói Ügylet finanszírozása esetén az Ügyfél a Banknak benyújtotta a
tényleges exportőr(ök) előző évi auditált eredménykimutatását és a Származékos
Kölcsön finanszírozási tárgyév kezdetekor fennálló összege nem haladja meg a
tényleges exportőr(ök) előző évi auditált eredménykimutatásában szereplő
exportértékesítés nettó árbevételét (összesítve).

(b) In the case of the financing of Supplier Transactions, the Customer has
submitted to the Bank the audited profit and loss account(s) of the actual
exporter(s) for the previous year and the outstanding amount of the Derivative
Loan at the beginning of the subject financing year does not exceed the
(aggregated) net export sales revenues of the actual exporter(s) stated in
its/their audited profit and loss account(s) for the previous year.





 

Aláírók kézjegye:/ Signatures of signatories

11 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

2.3.  A jelen Származékos Kölcsönszerződésben meghatározott Kölcsönösszeg és
annak pénzneme, Futamidő, Kamatbázis, Kamatperiódus hossza és törlesztési
ütemezés egyezősége az Eximbank által véglegesített Refinanszírozási Kölcsön
összegével, devizanemével, futamidejével kamatmértékével, kamatperiódusának
hosszával és törlesztési ütemezésével; ez utóbbi kölcsönösszeget és annak
devizanemét, futamidőt kamatot, kamatperiódus hosszát és törlesztési ütemezést
az Eximbank Banknak küldött Refinanszírozási Kölcsön nyújtására vonatkozó
Eximbank által küldött SWIFT üzenet tartalmazza.

2.3.  The Loan Amount and its currency, the Term, the Interest Base, the length
of the Interest Period and the schedule of amortisation determined in the
present Derivative Loan Contract correspond to the amount, currency, term and
interest rate of the Refinancing Loan finalised by Eximbank, the length of its
interest period and its schedule of amortisation; the latter loan amount, its
currency, term, interest period, the length of its interest period and schedule
of amortisation are stated in the Drawdown Notice featuring Eximbank’s clause of
approval regarding the granting of the Refinancing Loan sent by Eximbank to the
Bank.

2.4.  Az Ügyfél jelen Szerződést, valamint ha a jelen Szerződés mellékletében
szerepel, akkor a Törlesztési ütemezést, továbbá a  16R00095/W08831/ING és
16R00096/W08831/IN szerződésszámon megkötött Biztosítéki Szerződést az Ügyfél
költségére kétoldalú közjegyzői okiratba foglaltatta, és az erről szóló
dokumentumokat az Ügyfél a Bank rendelkezésére bocsátotta.

2.4.  The Customer has had the present Contract, or, if included in an appendix
to the Contract, the Amortisation Schedule, the Collateral Contract entered into
with the Customer under No. 16R00095/W08831/ING and 16R00096/W08831/IN committed
to bilateral notarial deeds where the relevant costs are to be borne by the
Customer, and the Customer has placed the relevant documents at the Bank’s
disposal.

2.5.  Az Ügyfél a Banknak átadta az első Szolgáltatás igénybevételének napjához
képest 30 napnál nem korábbi állapot szerinti, az alábbi, köztartozásokkal
kapcsolatos dokumentumokat:

2.5.  The Customer has handed over to the Bank the following documents related
to public debts issued in respect of the status existing no more than 30 days
prior to the first day of using the Service:

2.5.1.  az állami adóhatóság által kiállított eredeti vagy közjegyző által
hitelesített nemleges igazolást vagy az állami adóhatóság által kiállított
eredeti elektronikus nemleges igazolást, melynek tanúsága szerint az Ügyfél nem
rendelkezik lejárt, az állami adóhatóságnál nyilvántartott köztartozással.

2.5.1.  an original certificate issued by the state tax authority or a combined
certificate certified by a notary public or an original electronic combined
certificate issued by the state tax authority evidencing that the Customer has
no overdue public debts recorded by the state tax authority.

2.5.2.  az Ügyfél székhelye szerint illetékes önkormányzat által kiállított
eredeti igazolást, melynek tanúsága szerint az Ügyfél nem rendelkezik lejárt, az
önkormányzat, mint helyi adóhatóságnál nyilvántartott köztartozással. Amennyiben
az Ügyfél rendelkezik telephellyel és/vagy fiókteleppel, úgy benyújtja a
cégszerűen aláírt nyilatkozatát arról, hogy a telephelye(i) és/vagy
fióktelepe(i) szerint illetékes önkormányzatnál nem rendelkezik lejárt
köztartozással.

2.5.2.  an original certificate issued by the municipality competent according
to the Customer’s registered seat, evidencing that the Customer has no overdue
public debts recorded by the municipality as local state tax authority. If the
Customer has a facility and/or a branch, the Customer shall submit its
officially signed declaration certifying that the Customer has no overdue public
debts recorded by the municipality/ies competent according to registered seats
of the Customer’s facilitiy(ies) and/or branch(es).

2.6.  A Biztosítékul szolgáló, ingatlant terhelő jelzálogjog esetén az
ingatlan-nyilvántartásban az ingatlan tulajdoni lapján legalább széljegyként a
Bank által megkövetelt ranghelyen feltüntetésre került a Bank jelzálogjogának
bejegyzése iránti kérelem, és az ennek tényét tanúsító, 10 napnál nem régebbi
hiteles tulajdoni lap másolatot az Ügyfél a Banknak átadta.

2.6.  In the case of a mortgage encumbering real estate serving as Collateral,
the request for the registration of the Bank’s mortgage right, with the ranking
required by the Bank, has been entered in the title sheet of the property at
least as a marginal note in the real estate register and the





 

Aláírók kézjegye:/ Signatures of signatories

12 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Customer has handed over to the Bank a copy of the certified title sheet issued
no more than 10 days previously in verification thereof.

2.7.   A Biztosítékul szolgáló ingó dolgot terhelő jelzálogjog esetén a Bank
jelzálogjogát a Bank által megkövetelt ranghelyen a Magyar Országos Közjegyzői
Kamara (MOKK) által működtetett Hitelbiztosítéki Nyilvántartásba bejegyezték és
a bejegyzés ténye a Bank részére hitelt érdemlően igazolásra került.

2.7.  In the case of a mortgage encumbering assets serving as Collateral, the
Bank’s mortgage has been registered in the Credit Collateral Records operated by
the Hungarian Chamber of Civil Law Notaries (MOKK) with the ranking required by
the Bank and the fact of such registration has been evidenced to the Bank to the
merit.

2.8.  Amennyiben a Biztosítékul szolgáló vagyontárgyra köthető vagyonbiztosítás,
úgy az Ügyfél a Banknak benyújtja a Biztosítékul szolgáló vagyontárgyra egy
magyarországi biztosító társaságnál valamennyi kockázatra kiterjedő biztosítás
létrejöttét igazoló szerződést vagy fedezetigazolást (kötvényt). Amennyiben a
Biztosítékul szolgáló vagyontárgyra az előbbiekben megjelölt biztosítás még nem
jött létre, úgy a vagyontárgy valamennyi kockázatra kiterjedő, 15 napnál nem
régebbi, egy magyarországi biztosító társaságnak tett biztosítási ajánlatát
köteles az Ügyfél a Bank rendelkezésére bocsátani.

2.8.  If property insurance is available for an asset item serving as
collateral, the Customer submits to the Bank the contract or proof of coverage
(policy) evidencing the existence of an all risks insurance entered into with a
Hungarian insurer covering the asset item offered as collateral. If the
insurance described above has not been taken out for the asset item serving as
Collateral, the Customer shall provide to the Bank its insurance offer made to a
Hungarian insurer less than 15 days in advance, regarding all-risks coverage for
such asset item

2/B) A Bank az első kölcsön folyósítását követő kölcsön(ök) igénybevételére nem
határoz meg feltételt.

3.     Az Ügyfél Hitelprogrammal kapcsolatos nyilatkozatai, felhatalmazása

3.    Customer’s declarations and authorisations related to the Credit
Programme:

3.1.  Ügyfél kijelenti, hogy maradéktalanul megfelel - a Hitelprogrammal
kapcsolatos - alábbi feltételeknek a jelen Szerződés időpontjában:

3.1.  The Customer hereby declares that it fully satisfies the following
conditions related to the Credit Programme:

(a)        a magyar jog szerint legalább egy éve létrehozott és érvényesen
működő gazdálkodó szervezet;

(a)          it is a business organisation that was established under Hungarian
law minimum one year ago and is validly operational;

(b)          székhelye a Magyarország területén van;

(b)         it is seated in the territory of the Republic of Hungary;

(c)         a 2001. évi XCIII. törvény rendelkezései szerint devizabelföldinek
minősül;

(c)          it qualifies as a resident for currency purposes under the
provisions of Act XCIII of 2001;

(d)          a számviteli jogszabályok szerint készített legutolsó éves
beszámolójában szereplő nettó éves árbevétele nem haladja meg a 13,5 (tizenhárom
egész öt tized) milliárd HUF összeget (amennyiben az Ügyfél a magyar számviteli
jogszabályok szerint köteles auditált beszámolót készíteni, úgy az auditált
beszámolóban szereplő nettó éves árbevételt kell figyelembe venni);

(d)         its net sales revenue stated in its last annual report drafted in
accordance with the legal rules on accounting does not exceed the sum of HUF
13.5 (thirteen and a half) billion Hungarian forints (if the Customer is
required to draft an audited report under the Hungarian legal rules on
accounting, the net annual sales revenue stated in the audited report must be
taken into consideration);

(e)        nem áll fenn vele szemben a 3.2. pontban (Finanszírozásból kizárt
Ügyfelek köre) illetőleg a jelen Szerződéssel finanszírozott ügylettel szemben a
3.3. pontban meghatározott egyetlen kizáró ok sem; illetőleg a Származékos
Kölcsön folyósítása esetén nem állna fenn 4.2 pont szerinti Kötelező
előtörlesztés esete.

(e)         it is not under the effect of any of the disqualifying circumstances
defined in Clause 3.2 (Customers disqualified from financing) and the
transaction financed under the





 

Aláírók kézjegye:/ Signatures of signatories

13 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

present Contract is not under the effect of any of the disqualifying
circumstances defined in Clause 3.3., or in case of disbursement of the
Derivative Loan there will not be any mandatory prepayment specified in Section
4.2.

3.2.Finanszírozásból kizárt Ügyfelek köre

3.2.Customers disqualified from financing

Az Ügyfél tudomással bír arról és tudomásul veszi, hogy a Hitelprogrammal
kapcsolatos Származékos Kölcsönszerződést a Bank nem köthet olyan Ügyféllel,
amely:

The Customer is aware and accepts that the Bank may not enter into a Derivative
Loan Contract in connection with the Short-Term Credit Contract with customers

(a)        csőd-, felszámolási eljárás, vagy végelszámolás alatt áll vagy ellene
ilyen eljárás indult;

(a)         who are under bankruptcy, liquidation or voluntary dissolution
proceedings or against whom such proceedings have been instituted;

(b)         ellene végrehajtási eljárás indult;

(b)        against whom execution proceedings have been instituted;

(c)        ellene a cégbíróság általi megszüntetési eljárás indult;

(c)         against whom termination proceedings have been instituted by the
court of registration

(d)         lejárt adó-, vagy adók módjára behajtható köztartozással
rendelkezik.

(d)        who have any overdue tax debt or any other public debt that may be
collected as taxes.

(e)        hitel-, bankgarancia- vagy lízingszerződésből eredő 15 (tizenöt)
napon túli lejárt tartozással rendelkezik;

(e)         who have any debt overdue by more than 15 (fifteen) days arising
from credit, bank guarantee or leasing contracts;

(f)         nem rendelkezik a Finanszírozott Exportügyletek teljesítéséhez
szükséges hatósági engedélyekkel (Beszállítói Ügylet kapcsán ezen rendelkezés
nem alkalmazandó);

(f)         who do not have the necessary official licences for the execution of
the Financed Export Transactions (this provision not applicable in connection
with Supplier Transactions);

(g)        környezetvédelmi jogszabályba ütköző tevékenységet folytat;

(g)        who engage in activities that are contrary to the environmental
regulations;

(h)         az Európai Bizottság támogatás visszafizetésére kötelező határozata
ellenére a tiltott állami támogatást nem fizette vissza;

(h)         who have failed to repay any prohibited state aid in spite of the
decision of the European Commission imposing the obligation to repay such debt;

(i)          a jelen Szerződés keltét megelőző 3 éven belül az államháztartás
alrendszereiből, az EU előcsatlakozási eszközeiből, vagy a strukturális
alapokból juttatott valamely támogatással összefüggésben, támogatási
szerződésben vállalt bármely kötelezettségét neki felróható okból nem
teljesítette és e mulasztását a rendelkezésre álló türelmi időn belül (ha van
ilyen) nem orvosolta;

(i)           who culpably failed to meet any obligation undertaken in an aid
contract in connection with any aid provided from the sub-systems of the central
budget, EU pre-accession funds or the structural funds in the 3 years preceding
the date of the present Contract and failed to remedy such omission within the
available grace period (if any);

(j)           fő (alap) tevékenysége: fegyver, lőszergyártás, szerencsejáték,
fogadás, vagy pénzügyi közvetítés, biztosítás, viszontbiztosítás, nyugdíjalapok,
vagy egyéb pénzügyi tevékenység.

(j)         whose (principal) activities are: manufacture of arms and
ammunition, gaming, betting or financial mediation, re-insurance, pension funds
or other financial activities;

(k)        a folyósítandó Származékos Kölcsön és a Hitelprogramból bármely
hitelintézet közreműködésével az Ügyfélnek 2015. június 30. és 2016. június 30.
közötti időszakban már folyósított valamennyi - EUR denominált - Származékos
Kölcsöne együttesen meghaladja a 10.000.000 (azaz tízmillió) EUR-t, illetve USD
denominált Származékos Kölcsönök esetén a 11.000.000,-(azaz tizenegymillió)
USD-t. Az USD denominált Származékos Kölcsönök 1 USD=0,9090 EUR árfolyamon
kerülnek EUR- ra átszámításra.





 

Aláírók kézjegye:/ Signatures of signatories

14 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

(k)          if the total of the Derivative Loan to be disbursed and all other
Derivative Loans - denominated in EUR - already disbursed to the Customer from
the Credit Programme via any credit institution during the period between 30
June 2015 and 30 June 2016 exceeds a sum of EUR 10,000,000 (say ten million
euros). or in case of Derivative Loans denominated in USD, a sum of USD
11,000,000 (say eleven million American dollars).Derivative Loans denominated in
USD will be converted into EUR on the following exchange rate: 1 USD=0,9090 EUR.

3.3.Hitelprogramból kizárt ügyletek

3.3.Transaction disqualified from the Credit Programme

Ügyfél tudomással bír arról, hogy a Származékos Kölcsön nem használható fel
Reexport finanszírozására, valamint a következő termékek exportjának
finanszírozására:

a)amelyek birtoklása vagy forgalmazása jogszabályba ütközik,

b)a Katonai Berendezés,

c)a környezetvédelmi előírásokba ütköző árucikk,

d)a Mezőgazdasági Termék.

The Customer is aware that the Derivative Loan may not be used for the financing
of re-exportation and the financing of the exportation of the following
products:

a)products, the possession or distribution of which is contrary to the rule of
law,

b)Military Equipment,

c)goods which are contrary to the environmental regulations,

d)Agricultural Products.

Az Ügyfél kijelenti, hogy a fentieken túl tudomással bír arról is, hogy a
Származékos Kölcsön nem használható fel az olyan relációkba irányuló
exportügylet finanszírozására, amely magyar jogszabályok vagy nemzetközi
egyezmények alapján tilalom alá esik. . Ezen túlmenően az Ügyfél kötelezettséget
vállal, hogy kizárólag a jelen Szerződés és a magyar jogszabályokkal (ideértve
különösen a 85/1998. (V.6.) Kormányrendelet rendelkezéseit) illetőleg a
nemzetközi egyezményekkel összhangban veszi igénybe a Származékos Kölcsönt.

The Customer hereby declares that, in addition to the above, it is further aware
that the Derivative Loan may not be used for the financing of export
transactions to countries which come under prohibition on the basis of the
Hungarian legal rules or international conventions. Additionally, the Customer
hereby assumes the obligation to use the Derivative Loan only in harmony with
the present Contract, the Hungarian legal rules [including in particular the
provisions of Government Decree No. 85/1998. (V.6.)] and the relevant
international conventions.

Ügyfél tudomással bír arról, hogy az Eximbank jogosult a jelen Származékos
Kölcsönszerződéhez kapcsolódó Refinanszírozási Kölcsön folyósítást a megtagadás
okáról való egyidejű tájékoztatással mindaddig megtagadni, amíg a jelen
Származékos Kölcsönszerződés alapjául szolgáló ügylet az Európai Unió jogi
aktusával vagy az Egyesült Államok jogszabályi rendelkezésével bevezetett
nemzetközi pénzügyi vagy gazdasági korlátozó intézkedés hatálya alá tartozik.
Ebben az esetben a Bank jogosult a Származékos Kölcsön folyósítását megtagadni.

The Customer is aware of the fact that Eximbank is entitled to refuse the
disbursement of the Refinancing Loan relating to the Derivative Loan, with a
simultaneous notification about the reasons of such refusal as long as the
transaction that is basis of the Derivative Loan falls under the scope of
international financial or economic restrictive measures, which has been
introduced by legislative acts of the European Union or the United State of
America. In such case the Bank is entitled to refuse the disbursement of the
Derivative Loan.

3.4.Ügyfél kijelenti, illetőleg kötelezettséget vállal arra, hogy

3.4.The Customer hereby declares and assumes an obligation in respect of the
following:

(a)          a jelen Szerződés szerinti finanszírozásra benyújtott
exportszerződést/beszállítói szerződést más hitelintézetnél nem nyújtotta be
előfinanszírozás céljából;

(a)         the Customer did not submit the export contract/supplier contract
submitted for financing under the present Contract to any other credit
institution for the purpose of pre-financing;

(b)         vele és a Finanszírozott Exportügylettel/ Finanszírozott Beszállítói
Ügylettel szemben nem állnak fenn a jelen Szerződésben meghatározott kizáró okok





 

Aláírók kézjegye:/ Signatures of signatories

15 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

(b)          the disqualifying circumstances defined in the present Contract do
not exist in respect of the Customer and the Financed Export
Transaction/Financed Supplier Transaction;

(c)          Ügyfél kijelenti, hogy a Finanszírozott Exportügylet/Finanszírozott
Beszállítói Ügylet megvalósulása érdekében, a Finanszírozott Exportügyletnek/
Finanszírozott Beszállítói Ügyletnek a jelen Szerződés alapján nyújtott
Származékos Kölcsönnel nem finanszírozott része tekintetében megfelelő, legalább
25%-os azaz huszonöt százalékos saját erővel rendelkezik.

(c)         The Customer declares that it has sufficient, minimum 25%, say
twenty-five per cent, equity in respect of the part of the Financed Export
Transaction/Financed Supplier Transaction not financed from the Derivative Loan
provided on the basis of the present Contract, in the interest of the
implementation of the Financed Export Transaction/Financed Supplier Transaction;

(d)         a Finanszírozott Exportügyletek/Finanszírozott Beszállítói Ügyletek
megvalósulásának igazolására az exportszámlákat / kereskedelmi számlákat a
Származékos Kölcsönszerződés lejáratát követő 5 évig megőrzi.

(d)         the Customer will keep all export invoices / trade invoices for the
verification of the implementation of the Financed Export Transaction / Financed
Supplier Transactions for 5 years following the expiry of the Derivative Loan
Contract.

3.5.Hitelprogramból történő kizárás

3.5.Disqualification from the Credit Programme

Ügyfél tudomásul veszi, hogy az Eximbank jogosult az Ügyfelet kizárni a
Hitelprogramból amennyiben:

The Customer hereby accepts that Eximbank is entitled to disqualify the Customer
from the ShortTerm Credit Programme if

(a)        az Ügyfél nem teljesíti a Bank felé a Származékos Kölcsönszerződéssel
kapcsolatos adatszolgáltatási kötelezettségét és ezt a Bank felszólítását követő
15 napon belül sem pótolja;

(a)         the Customer fails to meet its obligation to disclose data to the
Bank in connection with the Derivative Loan Contract and fails to remedy this
breach within 15 days of the Bank’s notice;

(b)          a Finanszírozott Exportügylet vagy Beszállítói Ügylet
meghiúsulásáról az Eximbank csak a Származékos Kölcsönszerződés lejáratát
követően szerez tudomást;

(b)         Eximbank is only made aware of the frustration of the Financed
Export Transaction or Supplier Transaction after the expiry of the Derivative
Loan Contract;

(c)        az Ügyfél a Származékos Kölcsönszerződéssel kapcsolatban félrevezető
vagy megtévesztő nyilatkozatot tett.

(c)        the Customer made a misleading or deceptive declaration in connection
with the Derivative Loan Contract.

3.6.  Ügyfél ezúton felhatalmazza az a Bankot és az Eximbankot arra, hogy az
Eximbank illetőleg a Bank - személyesen vagy meghatalmazott útján - előzetesen
egyeztetett időpontban bármikor ellenőrizze az Ügyfélnél a Származékos Kölcsön
felhasználását és a Hitelprogram egyéb feltételeinek teljesülését. Az Ügyfél
ellenőrzésre adott jelen meghatalmazása magában foglalja a Refinanszírozási
Kölcsönnel kapcsolatos minden dokumentum vizsgálatát is.

3.6.   The Customer hereby authorises the Bank and the Eximbank to verify the
utilisation of the Derivative Loan and the fulfilment of the other conditions of
the Short-Term Credit Programme at the Customer at any pre-agreed time in person
or by way of its authorised representative. The Customer’s present authorisation
regarding verification also covers the inspection of all documents related to
the Refinancing Loan.

3.7    Az Ügyfél kötelezettséget vállal arra, hogy az Eximbank által előírt
adatszolgáltatást a megkívánt tartalommal és formában a Hitel fennállása alatt
évente kétszer (március 31-i, illetve a szeptember 30-i ellenőrzési időpontokat
követően) a Bank erre vonatkozó írásbeli felszólítását követő 30 (harminc) napon
belül biztosítja.

3.7   The Customer hereby assumes the obligation to supply the data prescribed
by Eximbank, with the contents and in the form required, within 30 (thirty) days
of the Bank’s relevant written notice, twice annually during the term of the
Facility (after the verification dates of 31 March and 30 September).





 

Aláírók kézjegye:/ Signatures of signatories

16 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

3.8   Az Ügyfél a Származékos Kölcsönszerződés aláírásával - a Hpt. 161.§ (1)
bekezdés a) pontja alapján -  kifejezetten felhatalmazza az Eximbankot, hogy az
Eximbank a Bank és az Ügyfél személyére, valamint az ügylet tárgyára és
összegére vonatkozó adatokat nyilvánosságra hozhassa.

3.8    Upon signing the present Contract, the Customer - in compliance with §
161 Paragraph (1) Point a) of Hpt. - expressly authorises Eximbank, to make data
relating to the person of the Customer and the Bank, to the subject or amount of
the transaction, public.

4.Ügyfél kötelezettségei az ÁSZF-ben foglaltakon túl

4.Customer’s covenants beyond those stipulated in the GTC

4.1.A Finanszírozott Exportügylet/Finanszírozott Beszállítói Ügylet magyar
származása és egyéb elvárások

4.1.Hungarian origin of Financed Export Transaction/Financed Supplier
Transaction and other expectations

4.1.1.  Magyar származás igazolása amennyiben jelen Származékos Kölcsönszerződés
áruexport finanszírozásához kapcsolódik (azaz a Finanszírozott Exportügylet
tárgya áruexport)

4.1.1.  Verification of Hungarian origin if the present Derivative Loan Contract
is concluded in conjunction with the financing of the exportation of goods (that
is, the exportation of goods constitutes the subject-matter of the Financed
Export Transaction)

Az Ügyfél a Finanszírozott Exportügylet tárgyáról/tárgyairól (árucsoportonként)
köteles a Banknak Magyar Származási Bizonyítvány(oka)t benyújtani, azzal hogy a
benyújtott Magyar Származási Bizonyítvány(ok)nak le kell fednie (fedniük) a
Finanszírozott Exportügylet értékének legalább 50%-át (azaz ötven százalékát).

Ügyfél kötelezettséget vállal arra, hogy a Finanszírozott Exportügylet tárgyának
változása esetén - a jelen hitelszerződés futamideje alatt - az új tárggyal
összefüggésben is haladéktalanul benyújtja a Banknak a Magyar Származási
Bizonyítványt.

The Customer is required to submit to the Bank (a) Certificate(s) of Hungarian
Origin in respect of the subject-matter/subject-matters of the Financed Export
Transaction (by product groups), with the proviso that the Certificate(s) of
Hungarian Origin submitted must cover minimum 50% (say fifty per cent) of the
value of the Financed Export Transaction.

The Customer hereby assumes the obligation to immediately submit to the Bank a
Certificate of Hungarian Origin, in the event of a change in the subject-matter
of the Financed Export Transaction during the term hereof, also in respect of
such new subject- matter.

A Magyar Származási Bizonyítványon szereplő áru/árucsoport kereskedelmi számlán
szereplő áru megnevezésnek való megfeleltetés céljából elfogadható az Ügyfél
nyilatkozata.

For the purposes of matching the designation of the goods stated in the
commercial invoices against the goods/merchandise group stated in the
Certificate of Hungarian Origin, the Bank accepts the Customer’s officially
signed declaration.

4.1.2.  Magyar származás és egyéb elvárások igazolása amennyiben a jelen
Származékos Kölcsönszerződés Finanszírozott Beszállítói Ügylet keretében
teljesített áruértékesítéshez kapcsolódik:

4.1.2.  Verification of Hungarian origin and other expectations if the present
Derivative Transaction is concluded in conjunction with the sale of goods as
part of a Financed Supplier Transaction:

Beszállítói Ügylet keretében megvalósított áru(termék) értékesítés kapcsán az
Ügyfél a Finanszírozott Beszállítói Ügylet tárgyáról/tárgyairól
(árucsoportonként) köteles a Banknak Magyar Származási Bizonyítvány(oka)t
benyújtani. A Beszállítói Ügylet tárgyának változása esetén - a jelen
Származékos Kölcsön Futamideje alatt - az Ügyfél köteles az új tárggyal
összefüggésben is benyújtania a Banknak a Magyar Származási Bizonyítványt.





 

Aláírók kézjegye:/ Signatures of signatories

17 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

In the case of the sale of goods (products) as part of a Supplier Transaction,
the Customer is required to submit to the Bank (a) Certificate(s) of Hungarian
Origin in respect of the subject-matter/subject-matters of the Financed Supplier
Transaction (by product groups). The Customer hereby assumes the obligation to
immediately submit to the Bank a Certificate of Hungarian Origin, in the event
of a change in the subject-matter of the Financed Supplier Transaction during
the term hereof, also in respect of such new subject- matter.

A Magyar Származási Bizonyítványon szereplő áru/árucsoport kereskedelmi számlán
szereplő áru megnevezésnek való megfeleltetés céljából a Bank elfogadja az
Ügyfél cégszerűen aláírt nyilatkozatát.

For the purposes of matching the designation of the goods stated in the
commercial invoices against the goods/merchandise group stated in the
Certificate of Hungarian Origin, the Bank accepts the Customer’s officially
signed declaration.

A Beszállítói Ügylet keretében megvalósított áruk(termékek) külpiacra történő
értékesítésének igazolására a jelen Szerződés vonatkozó mellékletét képező
nyilatkozat (Exportőri Nyilatkozat a Beszállított Áru, Vagy Annak
Felhasználásával Előállított Másik Áru Exportálásáról) szolgál.

The declaration constituting the relevant Appendix to the present Contract
(Exporter’s declaration regarding the exportation of the goods supplied or of
any other goods manufactured with the use thereof) serves to verify the sale of
goods (products) to external markets as part of a Supplier Transaction.

4.1.3. Magyar származás és egyéb elvárások igazolása amennyiben jelen
Származékos Kölcsönszerződés Finanszírozott Exportügylet keretében teljesített
szolgáltatásexporthoz illetve amennyiben Finanszírozott Beszállítói Ügylet
keretében teljesített szolgáltatás

nyújtáshoz kapcsolódik

4.1.3.  Verification of Hungarian origin and other expectations if the
Derivative Loan Contract is concluded in conjunction with the exportation of
services as part of a Financed Export Transaction or in conjunction with the
provision of services as part of a Financed Supplier

Transaction

Az Ügyfél kötelezettséget vállal, hogy a szolgáltatást nyújtó belföldi
gazdálkodó szervezet vagy annak a szolgáltatás nyújtásában részt vevő, belföldi
gazdálkodó szervezetnek minősülő alvállalkozója által foglalkoztatottak több
mint fele olyan személy, aki a társadalombiztosítás ellátásaira és a
magánnyugdíjra jogosultakról, valamint e szolgáltatások fedezetéről szóló
törvény, illetve a kisadózó vállalkozások tételes adójáról és a kisvállalati
adóról szóló törvény szabályai szerint vele biztosítási kötelezettséggel járó
jogviszonyban áll.

The Customer hereby guarantees that more than one half of the individuals
employed by the domestic service provider business organisation or its
subcontractor involved in the provision of services that qualifies as a domestic
business organisation are persons who are engaged with it in a legal
relationship involving the payment of social security liabilities under the law
on individuals eligible for social security services and private pensions and
the coverage of these services or the law on the itemised tax of small taxpayer
businesses and the tax of small businesses.

A foglalkoztatottakkal kapcsolatos feltétel igazolására az Ügyfél jelen
Szerződés vonatkozó mellékletében (Nyilatkozat az Ügyfél által
foglalkoztatottakról) szereplő formában és az abban meghatározott tartalmú,
cégszerűen aláírt nyilatkozata szolgál. Ehhez kapcsolódóan az Ügyfél a fővárosi
és megyei kormányhivatal egészségbiztosítási pénztári szakigazgatási szerve
által kiállított, a foglalkoztatottak biztosítási kötelezettséggel járó
jogviszonyáról kiállított igazolást köteles benyújtani. Abban az esetben, ha az
Ügyfél úgy nyilatkozik, hogy az általa exportált/beszállított a szolgáltatás
nyújtásához belföldi gazdálkodó szervezetnek minősülő alvállalkozó
szolgáltatását is igénybe veszi, akkor az Ügyfél köteles az igénybe vett
alvállalkozó által a jelen Szerződés vonatkozó mellékletében (Nyilatkozat az
Ügyfél által foglalkoztatottakról) meghatározott tartalommal kiállított
nyilatkozatot, valamint a





 

Aláírók kézjegye:/ Signatures of signatories

18 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

hivatkozott szakigazgatási szerv által az alvállalkozó vonatkozásában kiállított
igazolást is csatolni.

An officially signed declaration issued in the form and with the contents stated
in the relevant Appendix to the present Contract (Declaration Regarding
Customer’s Employees) serves to verify the condition related to employees. In
conjunction with this, the Customer is required to submit a certificate issued
by the health insurance administrative agency of the metropolitan or county
government office with respect to the legal relationships of employees involving
the payment of social security liabilities. If the Customer uses the services of
a subcontractor qualifying as a domestic business organisation for the provision
of services, the Customer is also required to enclose the declaration issued by
the subcontractor with the contents determined in the relevant Appendix to the
present Contract (Declaration Regarding Customer’s Employees) and the
certificate issued by the administrative agency referred to above in respect of
the subcontractor.

4.2.  Kötelező előtörlesztés

4.2.  Mandatory prepayment

Az Ügyfél köteles a Refinanszírozási Kölcsönt a tudomásszerzést követően
haladéktalanul a Bank részére visszafizetve előtörleszteni:

The Customer shall be obliged to prepay the Refinancing Loan to the Bank
forthwith after any of the following circumstances comes to its attention:

-     az Ügyfél a Hitelprogramból kizárásra kerül a 3.5 pont (Hitelprogramból
történő kizárás) rendelkezései alapján

-     the Customer is disqualified from the Credit Programme under the
provisions of Clause 3.5 (Disqualification from the Credit Programme)

-     amennyiben a jelen Származékos Kölcsönszerződés Finanszírozott
Exportügylethez kapcsolódik: a Finanszírozott Exportügylet részben vagy
egészében meghiúsul, és más exportügylettel nem pótolható addig a mértékig, amíg
a jelen Szerződés 4.3 (a) vagy 4.3.

(b)  pontjában foglaltak teljesülnek;

-     if the present Derivative Loan Contract is concluded in conjunction with a
Financed Export Transaction: the Financed Export Transaction falls through
partly or fully and cannot be replaced with another export transaction, to the
degree to which the conditions set forth in paragraph 4.3 (a) or 4.3. (b) of the
present Contract are satisfied;

-     amennyiben a jelen Származékos Kölcsönszerződés Finanszírozott Beszállítói
Ügylethez kapcsolódik: a Beszállítói Ügylet részben vagy egészében meghiúsul, és
más beszállítói ügylettel nem pótolható addig a mértékig, amíg a jelen Szerződés
4.3. (c) vagy a 4.3. (d) pontjában foglaltak teljesülnek;

-     if the present Derivative Loan Contract is concluded in conjunction with a
Financed Supplier Transaction: the Financed Supplier Transaction falls through
partly or fully and cannot be replaced with another supplier transaction, to the
degree to which the conditions set forth in paragraph 4.3. (c) of 4.3. (d) of
the present Contract are satisfied;

-     amennyiben a jelen Származékos Kölcsönszerződéssel Finanszírozott
Exportügylet tárgya áruexport, és a jelen Szerződés 4.1.1. pontjában, a
Finanszírozható Exportügyletre vonatkozó elvárás nem teljesül;

-     if the subject-matter of the export transaction financed with the present
Derivative Loan Contract is the exportation of goods and the conditions set
forth in Clause 4.1.1. of the present Contract with respect to the Financed
Export Transaction are not satisfied;

-     amennyiben a jelen Származékos Kölcsönszerződéssel Finanszírozott
Beszállítói Ügylet tárgya áruértékesítés, és a jelen Szerződés 4.1.2. pontjában,
a Finanszírozott Beszállítói Ügyletre vonatkozó feltétel nem teljesül;

-     if the subject-matter of the supplier transaction financed with the
present Derivative Loan Contract is the sale of goods and the conditions set
forth in Clause 4.1.2 of the present Contract with respect to the Financed
Supplier Transaction are not satisfied;

-     amennyiben a Finanszírozott Exportügylet tárgya szolgáltatásexport, és a
jelen Szerződés 4.1.3. pontjában a Finanszírozott Exportügyletre vonatkozó
elvárás nem teljesül,

-     if the subject-matter of the Financed Export Transaction is the
exportation of services and the expectation set forth in Clause 4.1.3 of the
present Contract relating to the Financed Export Transaction is not met;





 

Aláírók kézjegye:/ Signatures of signatories

19 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

-     amennyiben a Finanszírozott Beszállítói Ügylet tárgya
szolgáltatás-nyújtás, és a jelen Szerződés 4.1.3. pontjában a Finanszírozott
Beszállítói Ügyletre vonatkozó elvárás nem teljesül,

-     if the subject-matter of the Financed Supplier Transaction is the
provision of services and the expectation set forth in Clause 4.1.3 of the
present Contract relating to the Financed Supplier Transaction is not met;

-     amennyiben a Finanszírozott Beszállítói Ügylet esetén a Származékos
Kölcsön összege meghaladja a tényleges exportőr előző évi auditált
eredménykimutatásában szereplő exportértékesítés nettó árbevételét.

-     if, in the case of the Financed Supplier Transaction, the amount of the
Derivative Loan exceeds the actual exporter’s (exporters’) net export sales
revenue stated in its audited profit and loss account for the previous year;

-     amennyiben a Refinanszírozási Kölcsön nyújtása vagy fenntartása az
Eximbank vagy a Bank számára jogellenes vagy jogellenessé válik bármely
jogszabály bevezetése, hatályba lépése, megváltozása vagy jogértelmezésének
megváltozása miatt és erről a Bankot az Eximbank értesítette; Ez esetben az
előtörlesztés legkisebb mértéke megegyezik a nevezett jogellenesség
elhárításához szükséges mértékkel.

-     if the provision or maintenance of the Refinancing Loan is or becomes
unlawful or illegal for the Eximbank or the Bank due to the introduction or
entry into force of any legal rule or a change in any legal rule or a change in
the legal construction of any legal rule and Eximbank notified the Bank thereof;
In this case, the minimum rate of the prepayment shall correspond to the rate
necessary for eliminating the above-mentioned unlawful state of affairs

-     amennyiben a Szerződés vonatkozó mellékletében (Tudomásulvételi
Nyilatkozat) foglalt tudomásulvételi nyilatkozatban felsorolt
kötelezettségvállalások valamelyikét az Ügyfél megszegi.

-     in case the Customer does not fulfil any obligations listed in the
relevant appendix of the present Contract (Declaration of Acknowledgement)

-     amennyiben a Szerződés vonatkozó mellékletében (CEB Tudomásulvételi
Nyilatkozat) foglalt tudomásulvételi nyilatkozatban felsorolt
kötelezettségvállalások valamelyikét az Ügyfél megszegi.

-     in case the Customer does not fulfil any obligations listed in the
relevant appendix of the present Contract (CEB - Declaration of Acknowledgement)

4.3.  Ügyfél tudomásul veszi, hogy a Bank valamint az Eximbank a jelen Szerződés
szerinti Hitelcél alapjául szolgáló Finanszírozott Exportügyletek illetőleg
Finanszírozott Beszállítói ügyletek megvalósulását jogosult az alábbiak szerint
ellenőrizni (továbbiakban: Banki ellenőrzés). A Bank kifejezetten felhívja az
Ügyfél figyelmét arra, hogy a Banki ellenőrzés lefolytatása a Bank Eximbankkal
szembeni kötelezettségéből ered. Az Ügyfél köteles a Végső Lejárat Napján és a
Származékos kölcsön folyósítását követő 6 hónapot (hat) követően haladéktalanul,
majd pedig ezen időponttól számítottan 6 (hat) havonta, (de legkésőbb a Végső
Lejárat napjáig)1 az alábbi dokumentumok Bankhoz történő benyújtásával igazolni
a Finanszírozott Exportügyletek illetőleg a Finanszírozott Beszállítói Ügylet
megvalósulását:

4.3.  The Customer hereby accepts that the Bank and the Eximbank are entitled to
monitor and verify the implementation of the Financed Export Transactions or
Financed Supplier Transactions constituting the Facility Purpose under the
present Contract as follows (hereinafter referred to as “Bank Monitoring”). The
Bank hereby expressly draws the Customer’s attention to the fact that monitoring
by the Bank stems from the Bank’s obligation towards Eximbank. The Customer
shall, on the Final Maturity Day and forthwith after a period of 6 (six) months
following the disbursement of the Derivative Loan, and every 6 (six) months
thereafter (but until the Final Maturity Day, at the latest), verify the
implementation of the Financed Export Transactions and/or the Financed Supplier
Transactions by way of the submission of the following documents:

(a) Amennyiben a Finanszírozott Exportügylet tárgya áruexport, úgy az Ügyfél az
alábbi dokumentumokat köteles a Bank részére benyújtania:

i.           az exportőr eredménykimutatása (amely igazolja az exportárbevétel
elszámolását),

ii.          az exportszámlák összesítője.

 

--------------------------------------------------------------------------------

1 ideértve a végtörlesztést napját is





 

Aláírók kézjegye:/ Signatures of signatories

20 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

(a) If the subject-matter of the Financed Export Transaction is the exportation
of goods, the Customer is required to submit the following documents to the
Bank:

i.            exporter’s profit and loss account (which verifies the due
settlement of the export revenues),

ii.           summary of export invoices.

A Bank a Banki ellenőrzés keretében jogosult az Ügyfélnél tett helyszíni szemle
során meggyőződni arról, hogy az Ügyfél által benyújtott exportszámlák valamint
az exportszámlák összesítői alapjául szolgáló egyéb dokumentumok rendelkezésre
állnak-e.

As part of its monitoring, the Bank shall be entitled to ascertain as part of an
on-site inspection at the Customer whether the export invoices and any other
documents serving as the basis of the summary of export invoices submitted by
the Customer are available.

A fentieken túl az Ügyfél kötelezettséget vállal arra vonatkozólag, hogy a
Mérési Időpontokban az elmúlt Mérési Időszak alatt megvalósult Finanszírozott
Exportügylet összege eléri a 12 Hónappal korábbi időpontban fennálló Származékos
kölcsön összegének legalább 1,333 szoros mértékét.

In addition to the above, the Customer hereby further assumes the obligation to
ensure that the amount of the (expected) Financed Export Transactions to be
performed shall reach minimum the following in relation to the outstanding
Derivative Loan during each Measuring Period:

Az Ügyfél a Mérési Időpontokat (lásd fogalom 9. fejezetben) követő 15 azaz
tizenöt Munkanapon belül cégszerűen aláírt nyilatkozatban köteles tájékoztatni a
Bankot ezen kötelezettség teljesítéséről (lásd még 4.6 pont).

The Customer shall inform the Bank of the fulfilment of this obligation (also
see Clause 4.6) in officially signed declarations within 15, say fifteen,
Business Days of the Measuring Dates (see term in Chapter 9).

(b) Amennyiben a Finanszírozott Exportügylet tárgya szolgáltatásexport, úgy az
Ügyfél az alábbi dokumentumokat köteles a Bank részére benyújtania

i.           az exportőr eredménykimutatása (amely igazolja az exportárbevétel
elszámolását),

ii.          az exportszámlák összesítője.

(b) If the subject-matter of the Financed Export Transaction is the exportation
of services, the Customer is required to submit the following documents to the
Bank:

i.            exporter’s profit and loss account (which verifies the due
settlement of the export revenues),

ii.           summary of export invoices.

A Finanszírozott Exportügylet tárgyának változása esetén az Ügyfél a változást
követően haladéktalanul köteles a 4.1.3. pontban felsorolt dokumentumokat a Bank
részére benyújtania. In the event of a change in the subject-matter of the
Financed Export Transaction, the Customer shall submit the documents listed in
Clause 4.1.3 to the Bank forthwith after such change.

A Bank a Banki ellenőrzés keretében jogosult az Ügyfélnél tett helyszíni szemle
során meggyőződni arról, hogy az Ügyfél által benyújtott exportszámlák valamint
az exportszámlák összesítői alapjául szolgáló egyéb dokumentumok rendelkezésre
állnak-e.

As part of its monitoring, the Bank shall be entitled to ascertain as part of an
on-site inspection at the Customer whether the export invoices and any other
documents serving as the basis of the summary of export invoices submitted by
the Customer are available.

Az Ügyfél kötelezettséget vállal arra vonatkozólag, hogy a Mérési Időpontokban
az elmúlt Mérési Időszak alatt megvalósult Finanszírozott Exportügylet összege
eléri a 12 Hónappal korábbi időpontban fennálló Származékos kölcsön összegének
legalább 1,333 szoros mértékét.

In addition to the above, the Customer hereby further assumes the obligation to
ensure that the amount of the Financed Export Transactions performed during the
last Measuring Period, reaches minimum the 1,333-fold amount of the Derivative
Loan outstanding at the time before





 

Aláírók kézjegye:/ Signatures of signatories

21 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

12 months.

Az Ügyfél a Mérési Időpontokat (lásd fogalom 9. fejezetben) követő 15 azaz
tizenöt Munkanapon belül cégszerűen aláírt nyilatkozatban köteles tájékoztatni a
Bankot ezen kötelezettség teljesítéséről (lásd még 4.6 pont).

The Customer shall inform the Bank of the fulfilment of this obligation (also
see Clause 4.6) in officially signed declarations within 15, say fifteen,
Business Days of the Measuring Dates (see term in Chapter 9).

(c) Amennyiben a Finanszírozott Beszállítói Ügylet tárgya áruszállítás, úgy az
Ügyfél a Beszállítói Ügylet megvalósulásának igazolására az alábbi okiratokat
nyújtja be a Bank részére:

i.           az Ügyfél eredménykimutatása (amely igazolja a Beszállítói Ügylet
eredményeként az Ügyfélnél keletkező árbevétel elszámolását),

ii.           a magyar árukat, vagy az azok felhasználásával előállított árukat
ténylegesen exportáló devizabelföldi gazdálkodó szervezet eredménykimutatása
(amely igazolja az árukat tényleges exportáló devizabelföldi gazdálkodó
szervezetnél keletkező exportárbevétel elszámolását),

iii.          beszállítói számlák összesítője;

(c) If the subject-matter of the Financed Supplier transaction is the supply of
goods, the Customer shall submit the following documents to the Bank for the
verification of the implementation of the Supplier Transaction:

i.            Customer’s profit and loss account (which verifies the settlement
of the sales revenue generated by the Customer in consequence of the Supplier
Transaction),

ii.           latest profit and loss account of the resident business
organisation actually exporting the Hungarian goods or the goods manufactured
with the use thereof (which verifies the settlement of the export sales revenues
generated by the resident business organisation actually exporting the goods)
accessible in the public company information data base,

iii.          summary of supplier invoices;

A Beszállítói Ügylet tárgyának vagy az exportőr személyének változása esetén az
Ügyfél a változást követően haladéktalanul köteles a 4.1.2. pontban felsorolt
dokumentumokat a Bank részére benyújtania.

In the event of any change in the subject-matter of the Supplier Transaction or
the exporter’s person, the Customer shall forthwith after such change submit the
documents listed in Clause 4.1.2 to the Bank.

A Bank a Banki ellenőrzés keretében jogosult az Ügyfélnél tett helyszíni szemle
során meggyőződni arról, hogy az Ügyfél által benyújtott beszállítói számlák
valamint a beszállítói számlák összesítői alapjául szolgáló egyéb dokumentumok
rendelkezésre állnak-e.

As part of its monitoring, the Bank shall be entitled to ascertain as part of an
on-site inspection at the Customer whether the supplier invoices and any other
documents serving as the basis of the summary of supplier invoices submitted by
the Customer are available.

Az Ügyfél kötelezettséget vállal arra vonatkozólag, hogy a Mérési Időpontokban
az elmúlt Mérési Időszak alatt megvalósult Beszállítói Ügylet nettó összege
eléri a 12 Hónappal korábbi időpontban fennálló Származékos Kölcsön összegének
legalább 1,333 szoros mértékét.

In addition to the above, the Customer hereby further assumes the obligation to
ensure that the amount of the Supplier Transactions performed during the last
Measuring Period, reaches minimum the 1,333-fold amount of the Derivative Loan
outstanding at the time before 12 months.

Az Ügyfél a Mérési Időpontokat (lásd fogalom 9. fejezetben) követő 15, azaz
tizenöt Munkanapon belül cégszerűen aláírt nyilatkozatban köteles tájékoztatni a
Bankot ezen kötelezettség teljesítéséről (lásd még 4.6 pont).

The Customer shall inform the Bank of the fulfilment of this obligation (also
see Clause 4.6) in officially signed declarations within 15, say fifteen,
Business Days of the Measuring Dates (see term in Chapter 9).





 

Aláírók kézjegye:/ Signatures of signatories

22 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Az Ügyfél kötelezettséget vállal arra vonatkozólag, hogy a Származékos
Kölcsönszerződés Futamideje alatt a Származékos Kölcsön finanszírozási tárgyév
kezdetekor fennálló összege nem haladja meg az árut ténylegesen exportáló
devizabelföldi gazdálkodó szervezetnek a közhiteles nyilvántartásból származó
mindenkori auditált eredménykimutatásában szereplő exportértékesítés nettó
árubevételének összegét.

The Customer hereby assumes the obligation to ensure that the amount of the
Derivative Loan outstanding at the beginning of the subject financing year shall
not at any time during the Term of the Derivative Loan Contract exceed the
amount of the net export sales revenues stated in the audited profit and loss
account, as at any time, of the resident business organisation actually
exporting the goods as testified to on the basis of certified public records.

(d) Amennyiben a Finanszírozott Beszállítói Ügylet tárgya szolgáltatás-nyújtás,
úgy az Ügyfél a Beszállítói Ügylet megvalósulásának igazolására az alábbi
okiratokat nyújtja be a Bank részére:

(d)If the subject-matter of the Financed Supplier Transaction is the provision
of services, the Supplier shall submit the following documents to the Bank for
the verification of the implementation of the Supplier Transaction:

i.           az Ügyfél eredménykimutatása (amely igazolja a Beszállítói Ügylet
eredményeként az Ügyfélnél keletkező árbevétel elszámolását),

ii.          a szolgáltatást ténylegesen exportáló devizabelföldi gazdálkodó
szervezet eredménykimutatása (amely igazolja a szolgáltatást tényleges exportáló
devizabelföldi gazdálkodó szervezetnél keletkező exportárbevétel elszámolását),

iii.          beszállítói számlák összesítője,

i.            Customer’s profit and loss account (which verifies the settlement
of the sales revenue generated by the Customer in consequence of the Supplier
Transaction),

ii.           profit and loss account of the resident business organisation
actually exporting the services (which verifies the settlement of the export
sales revenues generated by the resident business organisation actually
exporting the services),

iii.          summary of supplier invoices.

A Beszállítói Ügylet tárgyának vagy az exportőr személyének változása esetén az
Ügyfél a változást követően haladéktalanul köteles a 4.1.3. pontban felsorolt
dokumentumokat a Bank részére benyújtania.

In the event of any change in the subject-matter of the Supplier Transaction or
the exporter’s person, the Customer shall forthwith after such change submit the
documents listed in Clause 4.1.3 to the Bank.

A Bank a Banki ellenőrzés keretében jogosult az Ügyfélnél tett helyszíni szemle
során meggyőződni arról, hogy az Ügyfél által benyújtott beszállítói számlák
valamint a beszállítói számlák összesítői alapjául szolgáló egyéb dokumentumok
rendelkezésre állnak-e.

As part of its monitoring, the Bank shall be entitled to ascertain as part of an
on-site inspection at the Customer whether the supplier invoices and any other
documents serving as the basis of the summary of supplier invoices submitted by
the Customer are available.

Az Ügyfél kötelezettséget vállal arra vonatkozólag, hogy a Mérési Időpontokban
az elmúlt Mérési Időszak alatt megvalósult Beszállítói Ügylet nettó összege
eléri a 12 Hónappal korábbi időpontban fennálló Származékos Kölcsön összegének
legalább 1,333 szoros mértékét.

In addition to the above, the Customer hereby further assumes the obligation to
ensure that the amount of the Supplier Transactions performed during the last
Measuring Period, reaches minimum the 1,333-fold amount of the Derivative Loan
outstanding at the time before 12 months.

Az Ügyfél a Mérési Időpontokat (lásd fogalom 9. fejezetben) követő 15 azaz
tizenöt Munkanapon belül cégszerűen aláírt nyilatkozatban köteles tájékoztatni a
Bankot ezen kötelezettség teljesítéséről (lásd még 4.6 pont).

The Customer shall inform the Bank of the fulfilment of this obligation (also
see Clause 4.6) in officially signed declarations within 15, say fifteen,
Business Days of the Measuring Dates (see term in Chapter 9).





 

Aláírók kézjegye:/ Signatures of signatories

23 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Az Ügyfél kötelezettséget vállal arra vonatkozólag, hogy a Származékos
Kölcsönszerződés Futamideje alatt a Származékos Kölcsön finanszírozási tárgyév
kezdetekor fennálló összege nem haladja meg a szolgáltatást ténylegesen
exportáló devizabelföldi gazdálkodó szervezetnek a közhiteles nyilvántartásból
származó mindenkori auditált eredménykimutatásában szereplő exportértékesítés
nettó árbevételének összegét (összesítve).

The Customer hereby assumes the obligation to ensure that the amount of the
Derivative Loan outstanding at the beginning of the subject financing year shall
not at any time during the Term of the Derivative Loan Contract exceed the
amount of the net export sales revenues stated in the audited profit and loss
account, as at any time, of the resident business organisation actually
exporting the services as testified to on the basis of certified public records.

4.4.   Amennyiben a jelen Szerződés szerinti Hitelcél alapjául szolgáló
Finanszírozott Exportügylet(ek) illetőleg Beszállítói ügyletek részben, vagy
egészben meg nem valósul(nak), úgy az Ügyfél köteles erről haladéktalanul
értesíteni a Bankot, továbbá köteles haladéktalanul gondoskodni a meg nem
valósult exportügylet/ ügylet más exportügylettel/ ügylettel való pótlásáról.
Ennek hiányában a Hitelcélt meghiúsultnak kell tekinteni

4.4.  If the Financing Export Transaction(s) or Supplier Transactions
constituting the Facility Purpose under the present Contract are not implemented
partly or in their entirety, the Customer shall notify the Bank thereof
forthwith and shall further forthwith provide for replacing the non- implemented
export transaction/transaction with another export transaction/transaction. In
the absence thereof, the Facility Purpose shall be regarded as unattained.

4.5.  Amennyiben bármilyen kizáró ok (így különösen Finanszírozásból kizárt
Ügyfelek (3.2. pont), Hitelprogramból kizárt ügyletek (3.3. pont)) felmerül úgy
az szerződésszegésnek minősül, és amelynek bekövetkeztéről, az Ügyfél köteles
haladéktalanul értesíteni erről a Bankot.

4.5.  Should any disqualifying circumstances arise [in particular, Customers
disqualified from Financing (Clause 3.2), Transactions disqualified from the
Short-Term Credit Programme (Clause 3.3)], it shall constitute a breach, of the
emergence of which the Customer shall forthwith notify the Bank.

4.6.  Amennyiben az Ügyfél jogosulatlanul veszi igénybe a Refinanszírozási
Kölcsönt, vagy bármilyen egyéb szerződésszegést követ el - így különösen a
jogszerű igénybevétel jelen Szerződés szerint nem megfelelően kerül igazolásra
(4.3) vagy a Hitelcél megvalósulásának igazolására szolgáló dokumentumok a
Lejáratát követő 5 évig nem kerülnek megőrzésre (3.4) vagy egyéni
adatszolgáltatási kötelezettségének nem tesz eleget - és ezzel összefüggésben az
Eximbank a Banknak fizetési kötelezettséget állapít meg, (pl jogosulatlan
kamattámogatás címén) úgy az Ügyfél köteles (a Bank felszólítására
haladéktalanul) megfizetni a Banknak az így felszámított összegeket. A Felek
ezzel összhangban rögzítik, hogy jelen Szerződés mindaddig nem szűnik meg,
ameddig a Bank a jelen Szerződés vonatkozásában az Ügyféllel szemben követelése
keletkezhet, függetlenül attól hogy a Származékos Kölcsön és annak járulékai
megfizetésre kerültek.

4.6.  If the Customer draws on the Refinancing Loan unlawfully or commits any
other breach - in particular, lawful utilisation is not duly verified on the
basis of the present Contract (4.3) or the documents serving to verify the
implementation of the Purpose of the Facility are not preserved for a period of
5 years following Maturity (3.4) or the Customer fails to meet its individual
data disclosure obligation - and, in this context, Eximbank imposes a payment
liability on the Bank (e.g. on the grounds of illegitimate interest subsidy),
the Customer shall (forthwith upon the Bank’s notice) pay the Bank the amounts
so charged. The Parties hereby establish in harmony with this that the present
Contract shall not be terminated as long as the Bank may incur any claim against
the Customer in respect of the present Contract, regardless of the fact that the
Derivative Loan and the incidental charges thereon have been paid.

4.7.  Ügyfél kötelezettséget vállal arra, hogy kizárólag és bizonyíthatóan a
Finanszírozott Exportügylet megvalósításával kapcsolatos követelések
finanszírozásra veszi igénybe a Refinanszírozási Kölcsönt.

4.7.  The Customer hereby assumes the obligation to only and verifiably draw on
the Refinancing Loan for the financing of claims related to the implementation
of the Financed Export Transaction.





 

Aláírók kézjegye:/ Signatures of signatories

24 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

4.8.  Az Ügyfél köteles a Bank (illetőleg az Eximbank részéről felmerült, de a
Bankra terhelt) a Származékos Kölcsönszerződéssel kapcsolatban indokoltan
felmerülő és igazolt minden ésszerű költség és kiadását a Bank által írásban
megjelölt határidőben és módon a Bank részére megfizetni.

4.8.   The Customer is obliged to pay all justified and reasonable costs and
expenses of the Bank (or of Eximbank in case debited to the Bank), occurred on
good grounds in connection with the Derivative Loan; before the deadline and
according to the method determined by the Bank in writing.

4.9.   Az Ügyfél köteles a Banknál vezetett Bankszámlái és További Bankszámlái
vonatkozásában az alábbi számlaforgalmi kikötés(ek) teljesítésére azzal, hogy e
kötelezettség teljesítése során a Bank az Ügyfél Bankszámláira illetve További
Bankszámláira a Bankon belülről harmadik személyektől illetve Bankon kívülről
beérkező összegeket veszi figyelembe.

4.9.  The Customer shall observe the following account transactions
stipulation(s) in respect of its Bank Accounts and Further Bank Accounts kept
with the Bank, with the proviso that, for the purposes of the observance of this
obligation, the Bank shall take account of any incoming amounts credited onto
the Customer’s Bank Accounts and Further Bank Accounts from third parties within
the Bank and from outside the Bank.

4.10. Az Ügyfél a Banknál bonyolítja teljes számlaforgalma (azaz az Ügyfél
bármely belföldi vagy külföldi pénzügyi intézménynél vezetett pénzforgalmi
számláján bonyolított számlaforgalma) 80%-át, de éves szinten legalább
2.400.000.000,- HUF, összegű számlaforgalmat (más devizanemben bonyolított
forgalom esetén a Bank által a jóváírás napján jegyzett Kereskedelmi
Középárfolyamon számított forint ellenérték) addig az időpontig, ameddig a
Szerződés alapján a Banknak az Ügyféllel szemben követelése keletkezhet.

4.10. The Customer shall conduct 80% of the totality of its account transactions
with the Bank (that is, transactions on its money transaction accounts kept with
any domestic or foreign credit institution) but minimum HUF 2.400.000.000,-
annually (in the case of transactions in other currencies, the HUF equivalent
calculated at the Commercial Average Rate quoted by the Bank on the day of the
credit) until the date the Bank may incur claims in respect of the Customer.

4.11. Az Ügyfél a jelen Szerződés aláírásától számított 30 napon belül köteles:

4.11. The Customer shall, within thirty days of the signing hereof, hand over to
the Bank:

4.11.1.  a Banknak átadni azon dokumentumokat, amellyel igazolja, hogy a
Biztosítékul szolgáló ingó, illetve ingatlan vagyontárgyak teljes értékben, a
Bank által megkövetelt káreseményekre kiterjedően biztosítva vannak, és

4.11.1. the documents which verify that the movable property items or real
estate serving as Collateral have been insured to their full value, with
coverage extending to the damage events required by the Bank, and

4.11.2. a Biztosító által aláírt „Fedezetigazolás Nyilatkozat Hitelbiztosítéki
Záradék Bejegyzéséről” elnevezésű dokumentumot a Bank rendelkezésére bocsátani,
mely szerint a biztosítási szerződés alapján nyújtott szolgáltatás és járulékai
erejéig a Bank javára hitelbiztosítéki záradék került bejegyzésre.

4.11.2. the document entitled “Coverage Certificate Declaration Regarding the
Registration of Credit Collateral Clause” signed by the insurer which verifies
that a credit coverage clause has been registered for the Bank up to the amount
of the insurance service provided on the basis of the insurance contract and the
incidental charges thereon.

4.12. Az Ügyfél köteles a Banknak átadni a Biztosítékul szolgáló vagyontárgyak
biztosítási díjának megfizetését igazoló bizonylat másolatát minden befizetést
követő 5 napon belül.

4.12. The Customer shall hand over to the Bank copies of the certificates
verifying the payment of the insurance premiums of the property items serving as
Collateral within 5 days of each payment.

4.13. Ügyfél kötelezettséget vállal arra, hogy jelen Szerződés aláírását követő
60 napon belül intézkedik az illetékes földhivatalnál, hogy a Rétság, Belterület
1010 helyrajzi számon nyilvántartott ingatlanon a legutolsó ütemben elkészült
két épületrész az ingatlany- nyilvántartásban feltüntetésre kerüljön, melyet a
Banknak hitelt érdemlően igazol.

4.13. The Customer undertakes to provide within 60 days following the signing of
this Contract that the land registry authority registers the two buildings parts
finished in the last phase on the property under top. lot no. 1010 in Rétság,
and to evidence this to the Bank.





 

Aláírók kézjegye:/ Signatures of signatories

25 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

4.14. Az Ügyfél kötelezettséget vállal arra, hogy jelen Szerződés aláírását
követő 15 napon belül benyújtja az anyavállalattal (ARC GROUP Worldwide, Inc.
(székhelye: US-80504 Colorado, Longmont, County Road 20 7040, nyilvántartási
száma: 979224-0142, a továbbiakban ARC GROUP Worldwide, Inc. vagy anyavállalat)
kötött kölcsönszerződést, vagy annak módosítása esetén a szerződésmódosítást
annak aláírását követő 15 napon belül.

4.14. Within 15 days of the signing this Contract the Customer shall deliver to
the Bank the loan agreements concluded with the Customer’s parent company (ARC
GROUP Worldwide, Inc. (head office: US-80504 Colorado, Longmont, County Road 20
7040, registration No.: 9792240142, hereinafter referred to as the ”ARC GROUP
Worldwide, Inc.” or parent company) or in the case of amending such loan
agreements, the amendments within 15 days of singning.

5.      Szerződésszegési okok az ASZF-ben foglaltakon túl:

5.      Circumstances qualifying as breaches in addition to those set forth in
the GTC:

5.1.    Amennyiben a Hitelprogrammal kapcsolatos - 3. pontban hivatkozott -
bármely kizáró ok merül fel.

5.1.   If any of the disqualifying circumstances referred to in Section 3
emerges in connection with the Credit Programme.

5.2.  Amennyiben az Eximbank az Ügyfelet kizárja a Hitelprogramból.

5.2.  If Eximbank disqualifies the Customer from the Credit Programme.

5.3.   Az Ügyfél a Bank előzetes írásbeli hozzájárulása nélkül elengedi az
anyavállalatának nyújtott kölcsönt, illetve további kölcsönt nyújt az
anyavállalatának vagy más csoporttagjának a már kintlévő és még nyújtandó
3.000.000,- EUR összegű kölcsönön túl.

5.3.  The Customer cancels the loan provided to its parent company witout prior
written consent received from the Bank, or provides another loan to its parent
company or any other member of its group over the loan already provided or to be
provided in the amount of EUR 3.000.000,-.

5.4.  A Bank előzetes, írásbeli hozzájárulása nélkül az Ügyfél adózás előtti
eredmény eredményének 50%-át meghaladjó mértékben az Ügyfél tulajdonosai számára
a jelen Szerződés fennállása alatt osztalék, osztalékelőleg kerül
megállapításra, kifizetésre, amelyet nem az Ügyfél és az ARC GROUP Worldwide,
Inc. között létrejött kölcsönszerzés alapján fennálló tartozás törlesztésére
fordítanak.

5.4.   If the Customer, without prior written consent received from the Bank,
determines and/or pays to its owners a dividend or dividend advance which
exceeds 50% of the Customer’s earnings before taxes at any time during the term
of the Contract, which dividend or dividend advance is not used for the
repayment of the debt arising from the loan agreement between the Customer and
ARC GROUP Worldwide, Inc..

6.     Biztosítékok

6.     Collateral

6.1.  A Szerződés Biztosítékául az alábbi Biztosítékok szolgál(nak):

6.1. The following item(s) of Collateral serve(s) to secure the present
Contract:

6.1.1.   Jelzálogjog ingatlanon a jelzálogszerződésben foglaltak szerint.
(Jelzálogszerződés száma: 16R00095/W08831/ING, Ingatlan hrsz: Rétság, Belterület
1010 hrsz.)

6.1.1.  Mortgage right established on property as set forth in the Mortgage
Contract (number of mortgage contract: 16R00095/W08831/ING, Topographical lot
No. Rétság, Corporated area 1010)

6.1.2. Jelzálogjog ingóságon a jelzálogszerződésben foglaltak szerint
(Jelzálogszerződés száma: 16R00096/W08831/IN)

6.1.2.   Mortgage right established on movable property as set forth in the
Mortgage Contract (number of mortgage contract: 16R00096/W08831/IN)

6.2.  A Biztosítékra vonatkozó valamennyi szerződés a jelen Szerződés
elválaszthatatlan mellékletét képezi.

6.2.  All contracts relating to the Collateral shall constitute inseparable
appendices to the present Contract.





 

Aláírók kézjegye:/ Signatures of signatories

26 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

7.      Értesítések

7.      Notices

 

7.1.    A jelen Szerződéssel kapcsolatos értesítéseket a Felek az alábbi
értesítési címekre kötelesek egymás részére megküldeni:

7.1.   The Parties shall send their notices related to the present Contract to
the following correspondence addresses:

7.2.  A Felek jogosultak a fentiekben meghatározott értesítési
címeket/kapcsolattartókat cégszerűen

 

Az Ügyfél részére /  For the Customer:

Értesítési cím /  Correspondence address: 2651 Rétság, Ipari park 5.

Szervezeti egység /  Organisational unit:  -

 

A Bank részére / For the Bank:

Értesítési cím / Correspondence address: 1933 Budapest

Szervezeti egység / Organisational unit: KKV Igazgatóság, Budapesti Régió, Hazai
Nagyvállalatok és Nemzetközi Ügyfelek Osztálya / SME Directorate, Budapest
Region, International Desk

Telefon / Telephone: +36-35/551-032 Telefax / Fax: +36-35/551-090 Kapcsolattartó
személy / Contact person: Kelemen Adrienn

Telefon / Telephone: +36-35/551 -032 Telefax / Fax: +36-35/551-090 E-mail:
akelemen@aftmim.com

Telefon / Telephone: +36-1/268-4015 Telefax / Fax: +36-1/268-4452 Kapcsolattartó
személy / Contact person: Füle Béla

Telefon / Telephone: +36-1/268-4015 Telefax / Fax: +36-1/268-4452 E-mail:
bela.fule@erstebank.hu

 

aláírt nyilatkozatban megváltoztatni vagy kiegészíteni.

7.2.   The Parties shall be entitled to change or supplement their
correspondence addresses/contact persons identified above by way of a properly
signed declaration.

8.      Egyéb rendelkezések, értesítések

8.      Other provisions, notices

A fentieken, valamint az ÁSZF-ben meghatározottakon túlmenően vagy azoktól
eltérően a Felek az alábbiakban állapodnak meg:

In addition to or in departure from the provisions set forth in the GTC, the
Parties hereby agree as follows.

8.1.  Az Ügyfél a jelen Szerződés aláírásával visszavonhatatlanul felhatalmazza
a Bankot arra, hogy külön, eltérő rendelkezése hiányában a jelen Szerződésből
eredő kötelezettségei teljesítéséhez a szükséges devizakonverziókat
automatikusan elvégezze.

8.1.  By signing the present Contract, the Customer hereby irrevocably
authorises the Bank to automatically effect any currency conversions that may be
necessary for the fulfilment of its obligations arising from the present
Contract in the absence of its specific instruction otherwise.

8.2.   A jelen Szerződésben nevesített, de nem definiált árfolyamok
vonatkozásában a mindenkor hatályos Hirdetmény meghatározásai az irányadóak.

8.2.  The exchange rates referred to but not defined in the present Contract
shall be governed by the definitions of the Announcement as in force.

8.3.  Az Ügyfél a jelen Szerződés aláírásával megerősíti, hogy a Bank felhívta a
figyelmét arra, hogy a jelen Szerződés alapján igénybe vett EUR devizanemben
nyilvántartott tartozásának értéke - a forint értékhez képest - igen rövid idő
alatt, akár jelentős mértékben csökkenhet, illetve növekedhet. Az Ügyfél a
fentiek ismeretében visszavonhatatlanul nyilatkozik, hogy a devizakölcsön
igénybevételével kapcsolatos, továbbá a más devizanemre történő átváltásból
adódó kockázatokkal, az esetlegesen keletkező árfolyamnyereség, illetve
árfolyamveszteség lehetőségével tisztában van, azokat vállalja, azokból eredő
esetleges kárát a Bankkal szemben nem érvényesítheti.

8.3.  By signing the present Contract, the Customer hereby confirms that the
Bank drew its attention to the fact that the vale of its debt drawn on the basis
of the present Contract and recorded in EUR





 

Aláírók kézjegye:/ Signatures of signatories

27 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

may, compared with the HUF value, significantly decrease or increase within a
very short time. In the light of this, the Customer hereby irrevocably declares
that it is fully aware of and undertakes the risks related to loans denominated
in foreign currencies and conversion into other currencies as well as the
possible emergence of capital gains or losses, and accepts that it may not
enforce any of its losses that may arise therefrom against the Bank.

8.4.  Az Ügyfél tudomásul veszi, hogy a Végső Lejárat Napjáig a Bank - a
Hitelkeret kihasználtságnak vizsgálata céljából - hetente, a hét első Banki
Munkanapján, a Bank által a vizsgálat időpontjában utoljára jegyzett érvényes
Banki Kereskedelmi Középárfolyam segítségével megállapítja a lehívott
kölcsön(ök) teljes összegének forintértékét és azt a Kockázatvállalási Limit
forint összegéhez viszonyítja. A Bank fenntartja a jogot, hogy újabb lehívás,
valamint jelentős árfolyamváltozás esetén is megállapítsa a már lehívott
kölcsön(ök) teljes forintösszegét.

8.4.  The Customer hereby accepts that the Bank shall establish the HUF value of
the full sum of the loan(s) drawn with weekly regularity, on the first Bank
Business Day of the week, until the Final Maturity Day, for the purpose of
determining the drawdown rate of the Credit Line, at the Bank’s Commercial Mean
Rate last quoted by the Bank at the time of the determination thereof, and shall
compare the same to the HUF amount of the Risk Limit. The Bank reserves the
right to establish the HUF value of the total already drawn loan(s) also in the
event of another drawdown and significant exchange rate fluctuations.

8.5.  Felek megállapodnak abban, hogy amennyiben az Eximbank, a Bank a
Származékos Kölcsön forrását igénybe venni célzó Lehívási Értesítőjét
elutasítja, úgy az elutasítás Bank általi kézhezvételét követő Munkanapon jelen
Szerződés megszűnik.

8.5.  The Parties hereby agree that if Eximbank refuses the Bank’s Drawdown
Notice submitted in regard to Derivative Loan funding, the present Contract
shall cease on the Business Day following the receipt of such refusal by the
Bank.

8.6.  Az Ügyfél ezúton felhatalmazza a Bankot, hogy a jelen Szerződéssel
kapcsolatos banktitkot képző adatait (beleértve különösen a jelen Szerződés
tartalmát) az Eximbank részére valamint a Származékos Kölcsön forrása
felhasználásának ellenőrzésére feljogosított szervezetek részére átadja, illetve
továbbítsa.

8.6.  The Customer hereby authorises the Bank to disclose and/or to forward its
data related to the present Contract constituting bank secrets (including in
particular, the contents of the present Contract) to Eximbank as well as to the
organisations authorised to verify the utilisation of Derivative Loan funding.

8.7.  Az Ügyfél tudomásul veszi, hogy

-     az EIB Hitelszerződés alapján az EIB kedvezményes árazású forrást biztosít
az Eximbank számára, amely, többek között, a Bank és az Eximbank között
létrejött Refinanszírozási Hitelkeretszerződés alapján folyósított
Refinanszírozás kölcsönök közvetlen finanszírozására szolgál, amely így közvetve
biztosít lehetőséget arra, hogy az Ügyfél kedvezményes kölcsönhöz jusson a
Származékos Kölcsönszerződésben foglaltak szerint, valamint hogy

-     az Eximbankot az EIB Hitelszerződés alapján az Ügyfélre vonatkozó
információ és adatszolgáltatási kötelezettség terhelheti az Európai Unió
kötelezően alkalmazandó jogszabályaival összhangban, és amely
adatszolgáltatáshoz az Ügyfél ezúton kifejezetten hozzájárul, valamint hogy

-     amennyiben Ügyfél megsértette a Szerződés (értelemszerűen ideértve annak
mellékleteit is) szereplő kötelezettségek bármelyikét vagy valamely
tájékoztatási kötelezettség nyomán az Ügyfél tájékoztatást nyújt a Bank számára,
úgy az Eximbankot ennek megtörténtéről értesíteni jogosult a Bank, valamint hogy

-     a CEB Hitelszerződés alapján a CEB kedvezményes árazású forrást biztosít
az Eximbank számára, amely, többek között, a Bank és az Eximbank között
létrejött Refinanszírozási Hitelkeretszerződés alapján folyósított
Refinanszírozás kölcsönök közvetlen finanszírozására szolgál, valamint közvetve
lehetőséget biztosít arra, hogy az Ügyfél kedvezményes kölcsönhöz jusson a
Származékos Kölcsönszerződésben foglaltak szerint, valamint hogy

-     az Eximbankot a CEB Hitelszerződés alapján az Ügyfélre vonatkozó
információ és adatszolgáltatási kötelezettség terhelheti az Európai Unió
kötelezően alkalmazandó





 

Aláírók kézjegye:/ Signatures of signatories

28 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

jogszabályaival összhangban, és amely adatszolgáltatáshoz az Ügyfél ezúton
kifejezetten hozzájárul.

8.7.  The Customer hereby accepts that

-     according to the EIB Credit Contract, EIB provides resources for Eximbank
on a preferential pricing, of which aim is to finance the Refinancing Loans
disbursed due to the Refinancing Credit Facility concluded between the Bank and
Eximbank directly and which means an indirect possibility for the Customer to
receive preferential loans according to the Derivative Loan Contract; and

-     in compliance with the compulsorily applicable legislation of the European
Union, according to the EIB Credit Contract, Eximbank may be have obligation to
provide information and data regarding the Customer, to which the Customer
hereby expressly gives consent; and

-     in case the Customer fails to fulfil any of its obligation specified in
the present Contract (or its appendices) or due to any disclosure obligation the
Customer provides information to the Bank, the Bank may inform Eximbank about
such fact;

-     according to the CEB Credit Contract, CEB provides resources for Eximbank
on a preferential pricing, of which aim is to finance the Refinancing Loans
disbursed due to the Refinancing Credit Facility concluded between the Bank and
Eximbank directly and which means an indirect possibility for the Customer to
receive preferential loans according to the Derivative Loan Contract; and

-     in compliance with the compulsorily applicable legislation of the European
Union, according to the EIB Credit Contract, Eximbank may be have obligation to
provide information and data regarding the Customer, to which the Customer
hereby expressly gives consent;

8.8.  Az Ügyfél a jelen Szerződés aláírásával felhatalmazza a Bankot, hogy
amennyiben az Ügyfél a Szerződésben vállalt, a Biztosítékok biztosítási díjának
megfizetésére vonatkozó kötelezettségét nem teljesíti, a Bank a Biztosítékok
biztosításának díját korlátozás nélkül az Ügyfél Banknál vezetett
11600006-00000000-73072458, 11600006-00000000-73072496,
11600006-0000000073072537 számú Bankszámlája, valamint az Ügyfél Banknál a
későbbiekben nyitandó bármely További Bankszámlája terhére, a Bank
11600006-00000000-11409843 számú bankszámlája javára, beszedési megbízással
beszedje. A jelen pontban foglalt felhatalmazást a Bank a jelen Szerződés
aláírásával fogadja el és veszi nyilvántartásba. A felhatalmazás akkor jár le,
amikor az Ügyfél Szerződésből származó tartozása megszűnt, és ilyen tartozása
nem is keletkezhet a Bank felé. Az Ügyfél kifejezetten tudomásul veszi, hogy a
Szerződés hatálya alatt a felhatalmazás nem vonható vissza csak abban az
esetben, ha ahhoz a Bank kifejezetten hozzájárul. Fedezethiány esetén a Bank
jogosult követelését a jogszabályban meghatározott maximális időtartamig sorban
állítani.

8.8.  By signing the present Contract, the Customer hereby authorises the Bank
to collect the insurance premiums of the collateral, without any restriction, by
way of a collection order, to the debit of its Bank Account No.
11600006-00000000-73072458, 11600006-00000000-73072496,
11600006-00000000-73072537 kept with the Bank or to the debit of any Further
Bank Accounts to be opened with the Bank at any time in the future, to the
credit of the Bank’s bank account No. 11600006-00000000-11409843 if the Customer
fails to meet its obligation undertaken in the Contract to pay the insurance
premiums of the collateral. The Bank shall accept and register the authorisation
granted in this clause upon the signing of the present Contract. This
authorisation shall expire when the Customer’s debt arising from the Agreement
has been fully paid and the Customer can incur no further debts towards the
Bank. The Customer hereby expressly accepts that the authorisation may not be
revoked at any time during the term of validity of the Agreement unless the Bank
expressly consents thereto. In the case of a shortage of funds, the Bank shall
be entitled to queue its claims for the maximum term determined by law.

8.9.   A Felek megállapodnak, hogy az ÁSZF I. 8.4., I. 9.9., I. 11.1.6.,
I.11.1.12., I. 11.1.22., valamint 1.12.2.3. pontjai azzal az eltéréssel kerülnek
alkalmazásra, hogy

8.9.  The Parties hereby agree that Clauses I. 8.4., I. 9.9., I. 11.1.6., I.
11.1.12, I. 11.1.22. and I. 12.2.3. of the GTC will govern subject to the
departure that

I.  8.4.

„A fenti feltételek bármelyikének bekövetkezte esetén - abban az esetben is, ha
a követelés még nem esedékes - a Bank jogosult eldönteni, mely esetekben igényel
pótfedezetet. Ha a Bank pótfedezetet igényel, úgy írásban felszólítja az
Ügyfelet, hogy 30 (harminc) naptári napon belül





 

Aláírók kézjegye:/ Signatures of signatories

29 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

gondoskodjon a Bank számára elfogadható pótfedezetről és a pótfedezetre
vonatkozó Biztosítéki Szerződést az Ügyfél vagy a Biztosítékot Nyújtó a Bankkal
kösse meg, illetve biztosítékul szolgáló jognyilatkozatot az Ügyfél vagy a
Biztosítékot Nyújtó tegye meg és a pótfedezetet álljon a Bank rendelkezésére.
Súlyos szerződésszegésnek minősül, ha az Ügyfél írásbeli felszólításra 30
(harminc) naptári napon belül nem gondoskodik - a Bank számára elfogadható -
pótfedezetről.

In the event of the occurrence of any of the events above, even if the liability
is not due yet, the Bank shall be entitled to determine in which cases it
requires the Customer to supply additional security. If the Bank requires
additional security, it shall call upon the Customer in writing to supply
additional security acceptable for the Bank within 30 (thirty) calendar days and
shall call upon the Customer or the Collateral Provider to enter into a Security
Agreement with the Bank with respect to such additional security or to make a
legally binding declaration serving as security and to place the additional
security at the Bank’s disposal. It shall constitute a gross breach of contract
if, in response to a written notice, the Customer fails to provide additional
security acceptable for the Bank within 30 (thirty) calendar days. ”

I. 9.9.

„Amennyiben az Ügyfél által devizában lehívott hitelösszeg a Hirdetményben
megjelölt Banki Kereskedelmi Középárfolyamon átszámított forintértéke legalább
10 (tíz) Banki Munkanapon keresztül meghaladja a Szerződésben forintban
meghatározott Kockázatvállalási Limit összegét, vagy az Ügyfél által devizában
lehívott hitelösszeg Banki Kereskedelmi Középárfolyammal illetve az ezekből
képzett keresztárfolyammal a Szerződés devizanemére átszámított értéke tartósan,
legalább 10 (tíz) Banki Munkanapon keresztül meghaladja a Szerződés szerinti
hitelösszeget, úgy az Ügyfél a Bank írásbeli felhívására köteles a felhívás
kézhezvételét követő 5 (öt) Banki Munkanapon belül a hiteltartozás
Kockázatvállalási Limitet, illetve a Szerződés szerinti hitelösszeget meghaladó
összegét a Bank részére előtörleszteni (kötelező előtörlesztés). Az
előtörlesztés elszámolására az ÁSZF I. Általános Rendelkezések. 6.8. pontja az
irányadó. Amennyiben az Ügyfél ezen kötelezettségének nem tesz eleget, úgy a
Bank jogosult saját választása szerint

-   az ÁSZF I. Általános Rendelkezések 8.2. pontja szerint elfogadható
pótfedezetet követelni és/vagy

-   az ÁSZF I. Általános Rendelkezések 6.4., 6.5., és 6.6. pontjaiban
foglaltaknak megfelelően eljárni, amennyiben pedig ezen eljárás sikertelen, úgy
az Ügyfél ezen súlyos szerződésszegése alapján a Bank jogosult az Ügyféllel
megkötött Szerződés(eke)t azonnali hatállyal felmondani és/vagy

-   az ÁSZF I. Általános Rendelkezések 9.11. pontja szerint
Kényszerforintosítást végezni.

If the HUF equivalent of the amount drawn by the Customer in a foreign currency
converted at the Bank’s Commercial Mean Rate indicated in the Announcement
exceeds the amount of the Risk Limit determined in HUF in the Agreement for a
minimum period of 10 (ten) Banking Days or the value of the amount drawn by the
Customer in a foreign currency converted at the Bank’s Commercial Mean Rate or a
cross rate determined on the basis thereof into the currency of the Agreement,
exceeds the credit amount under the Agreement on a long-term basis, for at least
10 (ten) Banking Days, the Customer shall, upon the Bank’s written notice,
prepay the amount of the credit debt in excess of the Risk Limit or the credit
amount under the Agreement within 5 (five) Banking Days of the receipt of the
notice (mandatory prepayment). The settlement of any prepayment shall be
governed by Clause 6.8 of Part I (General Provisions) of the GTC. If the
Customer fails to meet this obligation, the Bank shall be entitled, at its
discretion, - to demand additional security acceptable under Clause 8.6 of Part
I (General Provisions) of the GTC and/or - to proceed in accordance with the
provisions set forth in Clauses 6.4, 6.5 and 6.6 of Part I (General Provisions)
of the GTC, and if this procedure proves to be unsuccessful, based on the
Customer’s gross breach of contract, the Bank shall be entitled to terminate the
Agreement(s) entered into with the Customer with immediate effect and/or - to
perform Forced HUF Conversion as set forth in Clause 9.11 of Part I (General
Provisions) of the GTC."





 

Aláírók kézjegye:/ Signatures of signatories

30 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

I. 11.1.6.

„Az Ügyfél a Nyilatkozat Egyéb Bankszámlákról, Fennálló Hitelek Listájáról és
Terhek Listájáról elnevezésű dokumentum kitöltésével tájékoztatja a Bankot a
bármely vagyonán, a Szerződés aláírásakor már fennálló terhekről. Amennyiben az
Ügyfél a Szerződés megkötését követően vagyonát, vagy annak bármely részét
harmadik személy részére biztosítékul kívánja lekötni vagy harmadik személy
részére biztosítékot kíván nyújtani (pl. kezesség), köteles a Bankot előzetesen
írásban tájékoztatni.

By completing the Declaration on Other Bank Accounts, the List of Outstanding
Loans and the List of Encumbrances), the Customer shall inform the Bank of the
encumbrances existing on any of its assets at the time of the signing of the
Agreement. If, at any time subsequent to the conclusion of the Agreement, the
Customer wishes to tie up its assets or any part thereof as security for a third
party or intends to provide security for a third party (e.g. suretyship), it
shall obtain the Bank’s prior written notification."

I. 11.1.12.

„Az Ügyfél 3 (három) Banki Munkanapon belül értesíti a Bankot, ha:

a) a saját gazdálkodásában, gazdasági helyzetében a kötelezettségei teljesítését
befolyásoló negatív változás következik be, illetve amennyiben máshol fennálló
bármely fizetési kötelezettségének, különösen köztartozás fizetési
kötelezettségének határidőben nem tett eleget, továbbá

b) konszolidált beszámoló készítésére kötelezett Ügyfél esetén az Ügyfél
Anyavállalata(i) és/vagy Leányvállalata(i) gazdálkodásában, gazdasági
helyzetében az Ügyfél kötelezettségének teljesítését befolyásoló negatív
változás következik be, illetve amennyiben az Ügyfél Anyavállalata(i) és/vagy
Leányvállalata(i) máshol fennálló bármely fizetési kötelezettségüknek, különösen
köztartozás fizetési kötelezettségüknek határidőben nem tettek eleget, továbbá

c) Ügyfélcsoportba tartozó Ügyfél esetén az Ügyfélcsoportba tartozó
(természetes, jogi és egyéb) személyek gazdálkodásában, gazdasági helyzetében az
Ügyfél kötelezettségeinek teljesítését befolyásoló negatív változás következik
be, illetve amennyiben az Ügyfélcsoportba tartozó (természetes, jogi és egyéb)
személyek a máshol fennálló bármely fizetési kötelezettségüknek, különösen
köztartozás fizetési kötelezettségüknek, határidőben nem tettek. eleget, továbbá

az Ügyfelet ugyanezen értesítési kötelezettség terheli abban az esetben is, ha
tudomására jut, hogy a fenti események a Biztosítékot Nyújtó vonatkozásában
merültek fel.

A fentiek tekintetében negatív változás alatt a Felek az Ügyfél éves
árbevételének 30%-os csökkenését értik.

The Customer shall, within 3 (three) Banking Days, notify the Bank if

(a) there is a negative change affecting the fulfilment of its obligations in
its own operations and business situation or if it failed to meet any payment
obligations towards third parties, in particular, payment obligation to
discharge any public debts, by the due date;

(b) in the event of a Customer that is obliged to make a consolidated report
there is a negative change affecting the fulfilment of the Customer’s
obligations in the operations and business situation of its Parent Company/ies
and/or Subsidiary/ies or if its Parent Company/ies and/or Subsidiary/ies failed
to meet any payment obligations towards third parties, in particular, payment
obligation to discharge any public debts, by the due date; and

(c) in the event of a Customer that is part of a Group of Connected Customers
there is a negative change affecting the fulfilment of the Customer’s
obligations in the operations and business situation of (legal or other)
entities and private individuals belonging to the Group of Connected Customers
or if (legal or other) entities and private individuals belonging to the Group
of Connected Customers failed to meet any payment obligations towards third
parties, in particular, payment obligation to discharge any public debts, by the
due date; and

The same obligation of notification shall also be imposed on the Customer if it
comes to its attention that the above events have occurred in respect of the
Collateral Provider.

Negative change occurs in the case the Customer’s annual net sales revenue
decrease with 30%.





 

Aláírók kézjegye:/ Signatures of signatories

31 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

I. 11.1.22.

„Az Ügyfél kötelezettséget vállal arra, hogy főtevékenységét (fémgyártáshoz
kapcsolódó valamennyi tevékenység) a Bank előzetes írásbeli engedélye nélkül nem
változtatja meg. Az Ügyfél kötelezettséget vállal, hogy ezen
kötelezettségvállalásról a tulajdonosait írásban tájékoztatja.

The Customer undertakes not to change its main business activity (business
activity in connection with metal fabrication) without the prior written consent
of the Bank. The Customer undertakes to notify its owners of this undertaking in
writing."

I. 12.2.3.

„amennyiben az Ügyfél esedékességtől számított 5 banki munkanapon belül valamely
olyan összeget elmulaszt megfizetni a Banknak, amely a Szerződés alapján
fizetendő The Customer fails to pay the Bank a sum which is payable under the
Agreement within 5 (five) Banking Days after the due date. ”

8.10. A Felek megállapodnak, hogy az ÁSZF I. 8.3.3., I. 11.1.7., I. 11.1.8.,
valamint I. 11.1.17. pontjai a jelen Szerződés vonatkozásában nem kerülnek
alkalmazásra.

8.10. The Parties hereby agree that Clauses I. 8.3.3., I. 11.1.7., I. 11.1.8.
and I. 11.1.17. of the GTC will not govern the present Contract.

8.11. A Felek kifejezetten megállapodnak, hogy a  Ptk. 6:25 § (1) bekezdésében
írt tényeken kívül az elévülést az egymásnak küldött, a teljesítésre irányuló
írásbeli felszólítás is megszakítja. Az elévülés megszakadása után az elévülés
újra kezdődik.

8.11. The Parties expressly agree that, in addition to the facts described in
Section 6:25 (1) of the Civil Code, a written notice sent to each other with the
purpose of performance will interrupt limitation. Limitation will recommence
following such interruption.

8.12. Felek megállapodnak abban, hogy minden olyan szokás vagy gyakorlat,
amelyet a Felek a korábbi üzleti kapcsolatukban egymás között kialakítottak,
valamint a jelen szerződés tárgyának megfelelő üzletágban - a jelen
szerződéssel, vagy hasonló jellegű szerződésekkel kapcsolatban - széles körben
ismert és rendszeresen alkalmazott szokás vagy gyakorlat nem válik a jelen
Szerződés tartalmává.

8.12. The Parties hereby agree that all customs or practices which the Parties
have developed between themselves during the course of former business relations
and any custom or practice widely known and regularly applied in the line of
business corresponding to the subject-matter of the present Contract or in
connection with the present Contract or similar contracts shall not become part
of the present Contract.

8.13. A jelen Szerződés -  ideértve az annak részét képező ÁSZF, Üzletszabályzat
és Hirdetmény rendelkezéseit - a benne foglalt jogügylet illetőleg szolgáltatás
valamennyi feltételét tartalmazza, így a Felek között korábban létrejött
valamennyi, a jelen Szerződésben foglalt jogügyletet illetőleg szolgáltatást
érintő megállapodás - így különösen bármely levelezés, illetőleg írásbeli
kommunikáció - hatályát veszti.

8.13. The present Agreement, including the provisions of the GTC, the Business
Rules and the Announcement forming part hereof, contains the totality of the
terms and conditions of the legal transactions and/or services contemplated
herein, and therefore all agreements entered into by and between the Parties
previously with respect to the legal transactions and/or services contemplated
herein - with special regard to any correspondence and written communication -
shall cease to have effect.

8.14. A Felek megállapodnak, hogy az ÁSZF I. 11.1.23. pontja a jelen Szerződés
vonatkozásában az alábbi eltéréssel kerül alkalmazásra:

Az Ügyfél kötelezettséget vállal arra, hogy a Bank előzetes írásbeli engedélye
nélkül tulajdonosi részesedését, tulajdonosi szerkezetét, nem változtatja meg,
ideértve a tulajdonosi részesedés terhelését, a szervezeti forma megváltozását,
átalakulást, egyesülést (összeolvadást, beolvadást), szétválást (különválást,
kiválást) illetve másfajta részesedés szerzését is. Amennyiben az Ügyfél
tulajdonosi szerkezetét úgy változtatja meg, hogy az új tulajdonos cégcsoporton
belüli személy, úgy elegendő a Bank előzetes írásbeli tájékoztatása. Az Ügyfél
kötelezettséget vállal, hogy ezen kötelezettségvállalásról a tulajdonosait
írásban tájékoztatja.

8.14. The Parties hereby agree that Clause I. 11.1.23 of the GTC shall govern
subject to the departure below:





 

Aláírók kézjegye:/ Signatures of signatories

32 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

The Customer undertakes not to change its ownership interest or ownership
structure without the prior written consent of the Bank, including encumbrances
over the ownership interests, any change in the organisational form,
restructuring, merger (fusion, amalgamation), demerger (split- off, exit) or
acquisition of any other kind of interest. If the Customer changes its ownership
structure, provided that the new owner is a member of the corporate group of the
Customer it is sufficient to send prior written information to the Bank. The
Customer undertakes to notify its owners of this undertaking in writing.

9.     Fogalmak

9.    Definitions

„Beszállító” azon Ügyfél, aki megfelel a 3.1.(a)-(d) pontban meghatározott
feltételeknek, valamint akivel szemben a 3.2. (a)-(c) és a 3.2. (e)-(i) pontban
meghatározott feltételek nem állnak fenn, és aki Beszállítói Ügyletet valósít
meg.

“Supplier”: a Customer who satisfies the conditions defined in 3.1.(a)-(d) and
in respect of whom the circumstances defined in 3.2. (a)-(c) and 3.2. (e)-(i) do
not exist and who further implements a Supplier Transaction.

„Beszállítói Ügylet” olyan magyar árukat és/vagy szolgáltatásokat exportáló
devizabelföldi gazdálkodó szervezet és a Beszállító között létrejött olyan
szerződés, amelynek tárgya az exportáló devizabelföldi gazdálkodó szervezet és a
devizakülföldi gazdálkodó szervezet között létrejött, magyar áruk vagy
szolgáltatások exportjára irányuló szerződésben foglalt kötelezettség
teljesítéséhez szükséges áruszállítás vagy szolgáltatás-nyújtás.

“Supplier Transaction”: a contract entered into by and between a resident
business organisation exporting Hungarian goods and/or services and the
Supplier, the subject-matter of which is the supply of goods or the provision of
services necessary for the fulfilment of the obligations laid down in a contract
entered into by and between the exporter resident business organisation and a
non-resident business organisation for the exportation of Hungarian goods or
services.

„CEB” az Európa Tanács Fejlesztési Bankja.

„CEB”: is the Council of Europe Development Bank.

„CEB Hitelszerződés”  Eximbank és a CEB között létrejött hitelkeret-szerződés,
amely alapján a CEB kedvezményes forrás igénybevételének lehetőségét biztosítja
az Eximbank számára a Szerződésben meghatározott feltételeknek megfelelő, 5 M
EUR (azaz ötmillió euro) összeget meg nem haladó Első Származékos
Kölcsönszerződéssel finanszírozott azon Ügyfeleknek, akik a kis- és
középvállalkozásokról, fejlődésük támogatásáról szóló 2004. évi XXXIV. törvény
vonatkozó rendelkezései értelmében KKV-nak minősülnek.

„CEB Credit Contract”: a credit facility agreement concluded between Eximbank
and CEB, according to which CEB provides preferential resources to Eximbank and
to Customers which - according to the Act XXXIV of 2004 on small and
medium-sized enterprises and the support of such enterprises - may be regarded
as small and medium-sized enterprises and which are financed by First Derivative
Loan Contract and which fulfil the conditions of the present Contract and in a
sum not more than EUR 5 M (say five million euros).

„CIRR”  az OECD Megállapodás szerint megállapított és az OECD Titkársága által
közétett, 2-5 éves futamidejű fix kamatozású hitelekre alkalmazandó kereskedelmi
referencia kamatláb (Commercial Interest Reference Rate).

„CIRR”: Commercial Interest Reference Rate established by the OECD Agreement and
published by the Secretary of the OECD, that is applicable to credit facilities
with a term of 2-5 years and with a fix interest.

„EIB” az Európai Beruházási Bank.

„EIB”: is the European Investment Bank.

„EIB Hitelszerződés” az Eximbank és az EIB között létrejött hitelkeretszerződés,
amely alapján az EIB kedvezményes forrás igénybevételének lehetőségét biztosítja
az Eximbank számára a Refinanszírozási Hitelkeretszerződésben meghatározott
feltételeknek megfelelő ügyfelek esetében.





 

Aláírók kézjegye:/ Signatures of signatories

33 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

„EIB Credit Contract”: a credit facility agreement concluded between Eximbank
and EIB, according to which EIB provides preferential resources to Eximbank in
case of Customers which fulfil the conditions of the Refinancing Credit
Facility.

„Finanszírozott Beszállítói Ügylet” az adott Származékos Kölcsönszerződés
alapjául szolgáló olyan Beszállítói Ügylet(ek), amely nem tartozik (tartoznak) a
3.3. pontban (Hitelprogramból kizárt ügyletek) meghatározott ügyletek körébe,
valamint megfelel(nek) a 4.1.2. vagy a 4.1.3. pontban (Finanszírozható ügylet
magyar származása és egyéb elvárások) foglalt feltételeknek.

“Financed Supplier Transaction”: the Supplier Transaction(s) serving as the
basis of the given Derivative Loan Contract which does/do not fall within the
range of transactions defined in Clause 3.3. (Transactions disqualified from the
Short-Term Credit Programme) and satisfies/satisfy the conditions set forth in
Clause 4.1.1 or 4.1.3. (Hungarian origin of transactions eligible for financing
and other expectations).

„Finanszírozott Exportügylet” olyan a Hitelcél szerinti árutermék termék- vagy
szolgáltatás értékesítésre irányuló ügylet(ek), amely(ek) alapján
exportárbevételt kerül elszámolásra és amely nem tartozik (tartoznak) a 3.3.
pontban (Hitelprogramból kizárt ügyletek) meghatározott ügyletek körébe,
valamint megfelel(nek) a 4.1.1. (áruexport) vagy 4.1.3. (szolgáltatásexport)
pontban (Finanszírozható exportügyletek magyar származása és egyéb elvárások)
foglalt feltételeknek

“Financed Export Transaction”: a transaction aimed at the sale of products or
services corresponding to the Facility Purpose, on the basis of which export
sales revenues are accounted for, which do not fall within the range of
transactions defined in Clause 3.3 (Transactions disqualified from the
Short-Term Credit Programme) and which satisfy the conditions set forth in
Clause 4.1.1 (exportation of goods) or Clause 4.1.3 (exportation of services)
(Hungarian origin of transactions eligible for financing and other
expectations).

„Finanszírozható Exportügylet” jelenti Finanszírozott Exportügylet és/vagy a
Finanszírozott Beszállítói Ügyletet.

“Export Transaction Eligible for Financing” denotes the Financed Export
Transaction and/or the Financed Supplier Transaction.

„Katonai Berendezés” az Európai Unió közös katonai listáján található, illetve
nemzeti érdekből ide sorolt termék vagy szolgáltatás, amennyiben nem minősül az
Európai Unió Tanácsának 428/2009/EK rendelete szerint kettős felhasználású
terméknek, szolgáltatásnak.

“Military Equipment”: the products or services featured in the Common Military
List of the European Union or so classified out of national interest, provided
that they do not qualify as dual-use items under Council Regulation 428/2009/EC.

„Lehívási Értesítő”: a Bank által az Eximbanknak benyújtott, a jelen Szerződés
alapján folyósítandó Származékos Kölcsön forrását biztosító Refinanszírozási
Kölcsön folyósítása iránti kérelem. “Drawdown Notice”: a request submitted by
the Bank to Eximbank for the disbursement of a Refinancing Loan that serves as
the source of the Derivative Loan to be disbursed on the basis of the present
Contract.

„Magyar Származási Bizonyítvány” a Finanszírozott Exportügylet vagy
Finanszírozott Beszállítói Ügylet tárgyául szolgáló áru magyar származását
igazoló, a 85/1998. (V.6.) Kormányrendelet szerinti illetékes szerv (azaz a
Magyar Kereskedelmi és Iparkamara vagy a Magyar Agrár-, Élelmiszergazdasági- és
Vidékfejlesztési Kamara illetékes Területi Kamarája) által kibocsátott okirat.
“Certificate of Hungarian Origin”: a public deed issued by the competent agency
specified in Government Decree No. 85/1998. (V.6.) which verifies the Hungarian
origin of the goods constituting the subject-matter of the Financed Export
Transaction or Financed Supplier Transaction.

„Mezőgazdasági Termék” az Európai Unió Működéséről szóló szerződés I. számú
mellékletében felsorolt mezőgazdasági termékek, kivéve a jelen Szerződés
vonatkozó mellékletében (Mezőgazdasági Termék definícióban hivatkozott lista)
felsorolt tevékenységek eredményeként előállított árukat és termékeket, valamint
a számvitelről szóló 2000. évi C. törvény szerinti azon tenyészállatokat,
amelyek a számviteli törvény szerint tárgyi eszköznek minősülnek.

“Agricultural Product”: the agricultural products listed in Annex I to the
Treaty on the Functioning of the European Union, not including the goods and
products manufactured as a result of the activities listed in the relevant
Appendix to the present Contract (List referred to in definition of Agricultural





 

Aláírók kézjegye:/ Signatures of signatories

34 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

Product) and animals for breeding as defined in Act C of 2000 on Accounting
which qualify as tangible assets under the Accounting Act.

„Mérési Időpont” a Refinanszírozási Kölcsön Folyósítási Napjától számított 12
(tizenkettő), 24 (huszonnégy), 36 (harminchat), 48 (negyvennyolc) és - adott
esetben - 60 (hatvan) hónapos időszak utolsó napja, valamint a Származékos
Kölcsön Végső Lejáratának Napja és a végtörlesztés napja. “Measuring Date”: the
last day of the period of 12 (twelve) months reckoned from the Disbursement Day
of the Refinancing Loan and the day of the Final Maturity of the Derivative Loan
and the day of final amortisation.

„Mérési Időszak” a Refinanszírozási Kölcsön Folyósítási Napjától az azt követő
első Mérési Időpontig, illetve az egymást követő Mérési Időpontok között eltelt
időszak

“Measuring Period”: the period that extends from the Disbursement Day of the
Refinancing Loan to the first Measuring Date thereafter and the period between
two consecutive Measuring Dates.

„Munkanap” (EUR) szombat, vasárnap, vagy Magyarországon munkaszüneti napnak
minősülő napok kivételével olyan nap, amelyen az Eximbank üzletkötési célból
nyitva tart és amelyen az EUR övezet valósidejű bruttó elszámolási rendszere, a
TARGET (Trans-European Automated Real-time Gross Settlement Express Transfer
System) nyitva tart az EUR-ban történő fizetések elszámolására. “Business Day”:
(EUR) a day, other than Saturday, Sunday or any other day that qualifies as a
bank holiday in Hungary, on which Eximbank is open for business and on which
TARGET, the Trans- European Automated Real-time Gross Settlement Express
Transfer System is open for the settlement of payments in EUR.

„OECD”  a Gazdasági Együttműködési és Fejlesztési Szervezet.

„OECD”: is the Organisation for Economic Co-operation and Development.

„OECD Megállapodás” az OECD hivatalosan támogatott exporthitelekről szóló
megállapodásának (Arrangement on Officially Supported Export Credits) mindenkor
hatályos verziója.

„OECD Agreement” the all-time effective version of the Arrangement on Officially
Supported Export Credits.

„Reexport”  olyan külkereskedelmi ügylet, amelynek célja valamely külföldön
vásárolt áru harmadik országba - változatlan formában - történő
továbbértékesítése.

“Re-exportation”: a foreign trade transaction, the purpose of which is the
selling on of goods purchased abroad to a third country in unchanged form.

„Refinanszírozási Kölcsön” az Eximbank által elfogadott Lehívási Értesítő
alapján folyósított refinanszírozási forrás összege és amely megegyezik a jelen
Szerződés szerint folyósítandó Származékos Kölcsönnel.

“Refinancing Loan”: the sum of refinancing funds disbursed on the basis of a
Drawdown Notice approved by Eximbank which is equal to the Derivative Loan to be
disbursed under the present Contract.

„Refinanszírozási Kölcsön Folyósításának Napja” az Eximbank által a Bank számára
Refinanszírozási Kölcsön rendelkezésre bocsátásának értéknapja.

“Disbursement Day of Refinancing Loan”: the value date of the placement of the
Refinancing Loan by Eximbank at the Bank’s disposal.

„Származékos Kölcsön” a jelen Származékos Kölcsönszerződés alapján a
Refinanszírozási Kölcsön terhére a Bank által az Ügyfélnek folyósított
kölcsönnek az adott időpontban fennálló összege. “Derivative Loan”: the
outstanding amount at any given time of the loan disbursed by the Bank to the
Customer to the debit of the Refinancing Loan on the basis of the present
Derivative Loan Contract.

10.    Általános Szerződési Feltételek

10.    General Terms of Contract

10.1. A jelen Szerződés elválaszthatatlan részét képezik a Bank „Vállalati
Hitel-, Kölcsön-, Faktoring és Garancia Ügyletekre vonatkozó Általános
Szerződési Feltételei 200 millió forint éves nettó árbevételnél magasabb
árbevétellel rendelkező vállalati ügyfelek részére” elnevezésű általános





 

Aláírók kézjegye:/ Signatures of signatories

35 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

szerződési feltételei (a Szerződés alkalmazásában: ÁSZF). Az ÁSZF-ben foglalt
rendelkezések a Felekre nézve kötelezőek, kivéve, ha a Felek írásban a jelen
Szerződésben kifejezetten ettől eltérően nem állapodnak meg.

10.1. The Bank’s general terms of contract entitled “General Terms of Contract
Regarding Corporate Credit, Loan, Factoring and Guarantee Transactions for
Corporate Customers with an Annual Net Sales Revenue in Excess of HUF 200
Million” (for the purposes of the present Contract: “GTC”) constitute an
inseparable part of the present Contract. The provisions of the GTC shall be
binding upon the Parties unless the Parties expressly agree otherwise in the
present Contract in writing.

10.2. Az Ügyfél a Szerződés aláírásával igazolja, hogy átvette, elolvasta,
megértette és elfogadja az ÁSZF, továbbá az Üzletszabályzat és a Hirdetmény
valamennyi rendelkezését.

10.2. By signing the Contract, the Customer hereby verifies that it took
delivery of, read, understood and accepts the totality of the provisions of the
GTC, the Business Rules and the Announcement.

10.3. Az Ügyfél a Szerződés aláírásával kifejezetten elismeri, hogy a Bank külön
felhívta figyelmét azokra a rendelkezésekre, melyek a szokásos szerződési
gyakorlattól, a szerződésekre vonatkozó rendelkezésektől lényegesen, vagy
valamely korábban a Felek között alkalmazott kikötéstől eltérnek, ezen
rendelkezéseket az Ügyfél a jelen Szerződés aláírásával elfogadja.

10.3. By signing the Contract, the Customer hereby expressly acknowledges that
the Bank specifically drew its attention to any provisions herein that may
significantly depart from the usual contractual practice, the provisions
relating to contracts or a stipulation previously applied by the Parties, and by
signing the present Contract, the Customer hereby accepts these provisions.

10.4. Az Ügyfél a Szerződés aláírásával kifejezetten elismeri, hogy a jelen
Szerződés alapján igénybevett devizahitel kapcsán különös tekintettel volt az
ÁSZF I. 9.9.,9.10., 9.11. és 9.12. pontjaira.

10.4. By signing the Contract, the Customer hereby expressly acknowledges that
it paid particular attention to Clauses 9.8, 9.9., 9.10 and 9.11 of the GTC I.
in connection with the foreign currency credit requested on the basis of the
present Contract.

10.5. A jelen Szerződésben nagy kezdőbetűvel használt fogalmak a Szerződés
eltérő meghatározása hiányában az ÁSZF-ben meghatározott jelentéssel bírnak.

10.5. Unless defined otherwise herein, the terms used with capital initials in
the present Contract shall have the meanings defined in the GTC.

11.     Kiegészítés a közjegyzői okiratba foglalt szerződésekhez:

11.     Amendment to contracts committed to notarial deed:

Felek rögzítik, hogy a Szerződésnek elválaszthatatlan részét képezi a Bank a
Vállalati Üzletágban, a hitel-, kölcsön-, faktoring és garancia ügyletekre
alkalmazott Általános Szerződési Feltételei 200 millió forint éves nettó
árbevételnél magasabb árbevétellel rendelkező vállalati Ügyfelek részére.

The Parties hereby agree that the Bank’s general terms of contract entitled
“General Terms of Contract Regarding Corporate Credit, Loan, Factoring and
Guarantee Transactions for Corporate Customers with an Annual Net Sales Revenue
in Excess of HUF 200 Million” (hereinafter: GTC), constitute an inseparable part
of the present Contract.

A közokiratba foglaláskor hatályos Általános Szerződési Feltételek rendelkezései
közül a Felek - figyelemmel az esetleges jövőbeli végrehajtásra az ÁSZF
szövegével egyező egyes rendelkezéseket a jelen közjegyzői okirat részévé
teszik.

From the provisions of the GTC being in force at the time of the notarization,
the Parties hereby stipulate several provisions corresponding with the GTC as
part of the present notarial deed, with respect to the incidental future
execution.

6.  TÖRLESZTÉS, ES ELOTÖRLESZTES

6.  REPAYMENT AND PREPAYMENT

6.1.   Az Ügyfél a kölcsön összegét és a Díjakat a Szerződésben megjelölt
időpontokban vagy határidőkben a megjelölt összegben, mindennemű levonás vagy
beszámítás nélkül tartozik visszafizetni.





 

Aláírók kézjegye:/ Signatures of signatories

36 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

6.1.  The Customer shall repay the loan and Fees on the dates or by the
deadlines and in the amounts stated in the Agreement without any deduction or
set-off.

6.2.  Ha az Ügyfél kölcsön igénybevételi jogával csak részben élt és a kölcsönt
több részletben kell visszafizetnie, az igénybe nem vett összeggel - a Szerződés
eltérő rendelkezése hiányában - az utolsó törlesztő részlet(ek) csökken(nek).

6.2.  If the Customer only drew upon the loan partially or is required to repay
the loan in multiple instalments, unless stipulated otherwise in the Agreement,
the last amortisation instalment(s) shall be reduced by the amount not drawn.

6.5.  Az Ügyfél felhatalmazza a Bankot, hogy az Ügyfél Bankszámla, illetve
További Bankszámlák vonatkozásában fennálló számlaköveteléseibe külön
jognyilatkozat tétele nélkül beszámítsa esedékességkor, vagy azt követőn
bármikor a mindenkori fennálló követelését, akként, hogy a Bank az Ügyfél
Banknál vezetett bármely Bankszámláját, illetve További Bankszámláját a
Szerződés szerint esedékes összeggel jogosult megterhelni az Ügyfél külön
rendelkezése nélkül vagy rendelkezése ellenére is. A Bank az Ügyféllel szemben
fennálló követelése kielégítése érdekében jogosult a betétet annak lejárata
előtt lejáratni és a betét összegét a fennálló követeléseibe beszámítani. A Bank
nem felel az olyan kárért vagy költségért, amely a betét lejárat előtti
felhasználásából ered.

A Bank az esedékes tartozást az átváltás napján a tranzakció végrehajtását
megelőzően legutoljára jegyzett Banki Kereskedelmi Eladási Árfolyam
alkalmazásával számítja be. Abban az esetben, ha nem forint, hanem más devizák
egymás között árfolyamának alkalmazásával történik a szükséges összeg
beszámítása, akkor a Hirdetmény szerinti hiteltörlesztés esetén alkalmazásra
kerülő keresztárfolyamot alkalmazza a Bank. Az Ügyfél a fizetési kötelezettségei
teljesítése céljából felhatalmazza a Bankot, hogy a Bank a beszámítási jogát - a
Bank tévedésének helyesbítését és a hatósági átutalás és átutalási végzés
alapján történő fizetési megbízásokat követően, de minden más fizetési megbízást
megelőzően - gyakorolja.

6.5.   The Customer hereby authorises the Bank to offset any claim it may have
from time to time against the Customer’s positive account balance outstanding on
the Bank Account or Further Bank Accounts at the due date or at any time
thereafter, without the issuance of a separate legally binding declaration, by
debiting the amount due under the Agreement from any of the Customer’s Bank
Account or Further Bank Accounts kept with the Bank without the Customer’s
specific instruction or in spite of the Customer’s specific instruction. In
order to satisfy the Bank’s claim, the Bank may break any deposit before its
expiry and set off the amount of the deposit against outstanding claims. The
Bank may not be made responsible for any loss or expense arising out of the
pre-mature utilisation of the deposit.

On the conversion date the Bank shall set off any due claim it has at the Bank
Commercial Selling Rate directly quoted most recently prior to the execution of
the transaction. In the event that the necessary amount is set off not in
application of HUF exchange rate but the exchange rate between foreign
currencies, then the cross rate of exchange applicable in the event of loan
repayments under the Announcement shall be applied. For the purpose of meeting
its payment obligations, the Customer hereby authorises the Bank to exercise its
right of set-off following the correction of any errors on the Bank’s part and
following the execution of payment orders on the basis of official transfers and
court transfer orders but prior to all other payment orders.

7.     KÉSEDELMES FIZETÉS

7.     LATE PAYMENT

7.2.   Az Ügyfél tudomásul veszi, hogy amennyiben a Szerződésből eredő bármely
fizetési kötelezettségének nem tesz határidőben eleget, a Bank a lejárt
tartozások után az esedékesség napjától a fizetés lejárt tartozásra történő
teljesítésének időpontjáig terjedő időre Késedelmi Kamatot számít fel.

7.2.  The Customer hereby accepts that if it fails to perform any of its payment
obligations arising from the Agreement at the due date, the Bank shall charge
Default Interest on the overdue liabilities for the period extending from the
due date to the payment of the overdue liabilities.

7.3.   A Késedelmi Kamat mértékét -  külön a lejárt tőketartozásra és az egyéb
tartozásokra - a Hirdetmény tartalmazza.

7.3.   The rates of Default Interest, separately with respect to any overdue
principal and in respect of any other debts, are included in the Announcement.





 

Aláírók kézjegye:/ Signatures of signatories

37 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

8.     BIZTOSÍTÉKOK

8.     SECURITY

 

8.3.  Az Ügyfél tudomásul veszi, hogy - a Bank számára elfogadható - pótfedezet
nyújtási kötelezettsége keletkezik, ha

8.3.  The Customer hereby accepts that it is obliged to supply additional
security acceptable for the Bank if

8.3.1.  a szerződéskötéskor nyújtott Biztosíték megsemmisül, elvész, vagy
megrongálódik,

8.3.1. the Security supplied at the time of the conclusion of the Agreement has
been destroyed, lost or damaged

8.3.2. a Biztosíték értékében a fennálló tartozáshoz viszonyítva - figyelemmel
az árfolyamváltozásra is - a Bank értékelése szerint jelentős értékcsökkenés
következik be,

8.3.2.  the value of the Security has decreased considerably in relation to the
outstanding liability as evaluated by the Bank, also with regard to any exchange
rate fluctuations,

8.3.4. a Bank megítélése szerint az Ügyfél gazdálkodásában vagy pénzügyi
helyzetében jelentős romlás következik be,

8.3.4. the Customer's business or financial situation has deteriorated
considerably in the Bank’s reasonable opinion,

8.3.5. a Szerződés előírja.

8.3.5. prescribed in the Agreement.

9.     DEVIZÁBAN NYÚJTOTT SZOLGÁLTATÁSOK 9. FOREIGN EXCHANGE SERVICES

9.4.   A Kamatot és a Díjakat az Ügyfél a Szerződésben feltüntetett pénznemben
köteles megfizetni.

9.4.  The Customer shall pay the Interest and other Fees in the currency stated
in the Agreement.

9.5.  Az Ügyfél a Szolgáltatás összegét a Szerződésben feltüntetett pénznemben
köteles visszafizetni.

9.5.  The Customer shall repay the amount of the Service in the currency stated
in the Agreement.

9.11. A Bank fenntartja magának a jogot arra, hogy kizárólag az alább
meghatározott esetekben és feltételek mellett Kényszerforintosítást végezzen:

9.11. The Bank reserves the right to carry out Forced HUF Conversion solely in
the case and under the terms and conditions determined herein below:

9.11.1.   ha az ÁSZF I. Általános Rendelkezések 9.9. pontja szerint az Ügyfélnek
előtörlesztési kötelezettsége keletkezik a szerződött hitelösszeg és/vagy
Kockázatvállalási Limit 5 Banki Munkanapot meghaladó túllépése miatt, és az
Ügyfél ezen előtörlesztési kötelezettségének a Bank erre irányuló
felszólításának megérkezésétől számított 30 (harminc) naptári napon belül nem
tesz eleget,

9.11.1.  if the Customer incurs an obligation of prepayment under Clause 9.9 of
Part I (General Provisions) of the GTC due to the exceeding of the agreed credit
amount and/or Risk Limit for a period of more than 5 Banking Days and the
Customer fails to meet its obligation of prepayment within 30 (thirty) days of
the delivery of the relevant notice,

9.11.2.  az Ügyféllel kötött Szerződés felmondása folytán, vagy lejáratkori nem
teljesítés esetén vagy,

9.11.2.   by virtue of the termination of the Agreement entered into with the
Customer or in the event of non-performance upon maturity,

9.11.3.   amennyiben az Ügyfél vagy a Biztosíték Nyújtó ellen csőd-,
felszámolásivégelszámolási- vagy végrehajtási eljárás indul, vagy ezen eljárások
bármelyikét kezdeményezik,

9.11.3.  if bankruptcy, liquidation, voluntary dissolution or execution
proceedings are instituted or initiated against the Customer or the Collateral
Provider,

9.11.4.  továbbá ha az Ügyfél az ÁSZF II. Egyes Ügylettípusokra Vonatkozó
Rendelkezések

5.5.       pontjában foglalt Garancia megtérítési kötelezettségének nem tesz
eleget, úgy a megtérítési kötelezettség esedékességének napját követő naptól.

9.11.4.   further, if the Customer fails to meet its obligation of Guarantee
reimbursement set

forth in Clause 5.5 of Part II (Provisions Concerning Certain Types of
Transactions) of the GTC.





 

Aláírók kézjegye:/ Signatures of signatories

38 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

9.12. Kényszerforintosítást követően a tartozás teljes megfizetéséig a Bank a
tartozást forintban tartja nyilván és az Ügyfél által megfizetett törlesztéseket
forintban számolja el. Amennyiben a Szerződés eltérően nem rendelkezik,
Kényszerforintosítás esetén a Bank által alkalmazott Kamatbázis 1 havi BUBOR,
míg a Kamatfelár megegyezik a Szerződésben rögzített Kamatfelárral. Amennyiben a
Kényszerforintosítást követően az Ügyfél forinttól eltérő devizanemben eszközöl
törlesztést, úgy azt a Bank a mindenkori Hirdetményben rögzített árfolyamon
váltja át és számolja el a tartozás törlesztésére.

9.12. Following Forced HUF Conversion, the Bank shall record the debt in HUF and
shall account for any amortisation payments made by the Customer in HUF until
the repayment of the debt in full. Unless otherwise provided for in the
Agreement, in respect of Forced HUF Conversions the Bank applies 1 month’s BUBOR
as an Interest Base, and the Margin is equivalent to the Margin set out in the
Agreement. If the Customer makes an amortisation payment in a currency other
than HUF following the Forced HUF Conversion, the Bank shall convert and account
for the same with respect to the amortisation of the debt at the rate determined
in the Announcement as in force.

11.    KÖTELEZETTSÉGVÁLLALÁSOK

11.    COVENANTS AND UNDERTAKINGS

11.1. Az Ügyfél a Szerződés fennállása alatt az alábbi kötelezettségeket
vállalja:

11.1. The Customer hereby makes the following covenants and undertakings during
the term of validity of the Agreement:

11.1.1.   Az Ügyfél a Bankszámláját, illetve Bankszámláit nem szünteti meg.

11.1.1.    The Customer shall not terminate its Bank Account or Bank Accounts.

11.1.3.   Az Ügyfél csak a Bank előzetes, írásbeli tájékoztatása mellett nyithat
Egyéb Bankszámlát.

11.1.3.   The Customer may only open any Other Bank Account subject to the
Bank’s prior written notification.

11.1.4.    Az Ügyfél kötelezettséget vállal, hogy a Felhatalmazó Levelet az új
Egyéb Bankszámlái vonatkozásában is a számlanyitástól számított 5 (öt) Banki
Munkanapon belül kitölti, a számlavezető pénzforgalmi szolgáltatóval
záradékoltatja, és a Banknak átadja.

11.1.4.  The Customer hereby assumes the obligation to also complete the Letter
of Authorisation in respect of any new Other Bank Accounts kept in Hungary
within 5 (five) Banking Days of the opening thereof, to have it signed by the
relevant payment services provider, and to hand over the same to the Bank.

11.1.5.  A Bank előzetes írásbeli beleegyezése nélkül az Ügyfél nem vállal
hitel- vagy kölcsönügyletből eredő és más hasonló jellegű pénzügyi
kötelezettséget (beleértve a lízingügyletet, treasury ügyletet és
kezességvállalást, valamint kötvény kibocsátást is) más hitelezővel szemben -
ide nem értve a szokásos üzletmenet körébe eső áruszállítási vagy szolgáltatási
jogviszonyra tekintettel 90 naptári napot meg nem haladó időtartamra igénybevett
előleget vagy halasztott fizetést -, illetve ilyen jellegű kötelezettsége nem
áll fenn, kivéve a Nyilatkozat Egyéb Bankszámlákról, Fennálló Hitelek Listájáról
és Terhek Listájáról elnevezésű dokumentumban felsoroltakat.

11.1.5.  The Customer shall not assume financial liabilities arising from credit
or loan transactions or financial commitments of a similar nature without the
Bank’s prior written consent (including leasing transactions, treasury
transactions, suretyship and issuance of bonds) vis-à-vis other lenders, not
including advance payments and deferred payments given or received for a term of
no more than 90 calendar days with regard to the supply of goods or provision of
services falling within its normal range of business, and has no liabilities or
obligations of the said nature, except as listed in the Declaration on Other
Bank Accounts, the List of Outstanding Loans and the List of Outstanding Loans).

11.1.9.  Az Ügyfél a Bank által megjelölt időpontban átadja a Banknak mindazokat
a pénzügyi és egyéb információkat, amelyeket a Bank az ésszerűség határain belül
kér. Ennek keretében az Ügyfél - többek között - átadja a Banknak cégszerűen
aláírva negyedéves főkönyvi/naplófőkönyvi kivonatait negyedévet követő 20 (húsz)
naptári napon belül, a (amennyiben jogszabály kötelezővé teszi auditált) éves
beszámolóját, legkésőbb az adott számviteli időszak eltelte utáni 150
(egyszázötven) naptári napon belül továbbá a konszolidált éves beszámoló
készítésére kötelezett Ügyfél a konszolidált éves





 

Aláírók kézjegye:/ Signatures of signatories

39 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

beszámolóját legkésőbb az adott számviteli időszak eltelte utáni 180
(egyszáznyolcvan) naptári napon belül, továbbá amennyiben az Ügyfél
Ügyfélcsoport tagja, úgy az Ügyfélcsoportba tartozó (természetes, jogi és egyéb)
személyek éves beszámoló(i)t az adott számviteli időszak eltelte utáni 150
(egyszázötven) naptári napon belül; illetve a köztartozás mentességet igazoló
hatósági igazolásokat a Bank által megjelölt időpontban. Amennyiben az Ügyfél
egyéni vállalkozó, úgy átadja a Banknak a bevallás benyújtására jogszabály által
előírt határidőt követő 20 naptári napon belül az elektronikus úton elküldött és
az állami adóhatóság által sikeres beküldési nyugtával visszaigazolt személyi
jövedelemadó bevallást, valamint a bevallás elektronikus beküldésekor kapott
állami adóhatósági elfogadó nyugtát vagy az állami adóhatóság szárazbélyegzővel
ellátott, papír alapú jövedelemigazolását. Az Ügyfél a vonatkozó jogszabályokban
az adott vállalkozási, illetve cégformára előírt bejelentési kötelezettsége
teljesítésével egyidejűleg valamennyi, a Szerződés szempontjából releváns
bejelentés másolatát megküldi a Bank részére.

11.1.9.  The Customer shall disclose to the Bank, at the date determined by the
Bank, all financial and other information which the Bank may reasonably require.
As part of this, the Customer shall hand over to the Bank, inter alia, its
officially signed quarterly general ledger statements within 20 (twenty)
calendar days of the end of the quarter, its annual report (audited if required
by the rules of law) within 150 (one hundred and fifty) calendar days of the end
of the given accounting period, at the latest, and the consolidated annual
report of a Customer that is obliged to make a consolidated annual report within
180 (one hundred and eighty) calendar days of the end of the given accounting
period, at the latest, and copies of its general ledger statements quarterly or,
if the Customer is part of a Group of Connected Customers, then the annual
report(s) of (legal or other) entities, private individuals belonging to the
Customer’s group) within 150 (one hundred and fifty) calendar days of the end of
the given accounting period and certificates verifying the lack of public debts
at the dates determined by the Bank. If the Customer is a private entrepreneur,
then the Customer shall deliver to the Bank its personal income tax return sent
electronically and confirmed by the state tax authority with a certificate of
receipt within twenty (20) calendar days of the date set in law for the
submission of the return and the receipt of acceptance of the state tax
authority received upon the electronic submission of the return or the hard copy
of the income statement stamped by he state authority. The Customer shall send
the Bank copies of all reports relevant to the Agreement simultaneously with the
fulfilment of its obligation of reporting applicable to the Customer’s form of
operation and/or corporate status.

11.1.11. Az Ügyfél 3  (három) Banki Munkanapon belül értesíti a Bankot, ha
tudomására jut, hogy a Szerződés futamideje alatt ellene, Anyavállalata,
Leányvállalata(i), vagy amennyiben az Ügyfél Ügyfélcsoport tagja, úgy az
Ügyfélcsoportba tartozó jogi személy(ek), vagy a Biztosítékot Nyújtó ellen
végrehajtási, csőd-, adósságrendezési, felszámolási, vagy végelszámolási vagy
bármely okból hivatalból indult cég megszüntetésére irányuló vagy tevékenységi
engedély felfüggesztésére, visszavonása iránti eljárás indult, vagy ezen
eljárások bármelyikét kezdeményezik vagy ezen eljárások bármelyikének indítása
várható. Amennyiben az Ügyfél maga dönt csődeljárás, felszámolási eljárás vagy
végelszámolás indításáról, köteles azt a Banknak a döntés napján írásban
bejelenteni.

11.1.11. The Customer shall, within 3  (three) Banking Days, notify the Bank if
it comes to its attention that execution, bankruptcy, debt settlement,
liquidation or voluntary dissolution proceedings have been instituted against
it, its Parent Company, its Subsidiary/ies or, if the Customer is part of a
Group of Connected Customers, legal entities belonging to the Group of Connected
Customers or the Collateral Provider or any other proceedings instituted ex
officio for the purpose of the termination of the Customer or the suspension or
revocation of its operating licence have been instituted or any such proceedings
have been initiated or the institution of any such proceedings may be expected.
If the Customer itself decides to institute bankruptcy, liquidation or voluntary
dissolution proceedings, the Customer shall report the same to the Bank on the
day of the decision in writing.

11.1.13.  Az Ügyfél és/vagy a Biztosítékot Nyújtó köteles tűrni, hogy a Bank az
Ügyfél fizetőképességével az általa igénybevett Szolgáltatás megvalósulásával,
továbbá a Biztosítékkal, annak értékével, meglétével kapcsolatos vizsgálatot,
akár az Ügyfél





 

Aláírók kézjegye:/ Signatures of signatories

40 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

és/vagy a Biztosítékot Nyújtó székhelyén, telephelyén elvégezze, illetve
kötelesek a vizsgálat elvégzéséhez szükséges valamennyi Bank által kért adatot,
információt térítésmentesen a Bank rendelkezésére bocsátani.

11.1.13. The Customer and/or the Collateral Provider shall tolerate any
inspection or assessment by the Bank regarding the Customer’s solvency, the
implementation of the Service used, the Security and the value and existence of
the Security even at the head office or branch office of the Customer and/or the
Collateral Provision, and the Customer and/or the Collateral Provider shall
place all data and information requested by the Bank that may be necessary for
such inspection or assessment at the Bank’s disposal free of charge.

11.1.14. Az Ügyfél 3  (három) Banki Munkanapon belül értesíti a Bankot bármely
olyan változásról, amely a Bank Ügyfél azonosítási kötelezettségének
teljesítéséhez szükséges. Az Ügyfél az értesítéssel egyidejűleg köteles a
változásról szóló dokumentumok ( pl: létesítő okirat, aláírási címpéldány vagy
ügyvéd által szabályszerűen készített és ellenjegyzett aláírásminta,
elektronikus tértivevény stb.) egy hiteles példányát a Bank rendelkezésére
bocsátani.

11.1.14. The Customer shall, within 3  (three) Banking Days, notify the Bank of
any changes that may be necessary for the fulfilment of the Bank’s obligation of
customer identification. Simultaneously with such notification, the Customer
shall place at the Bank’s disposal one certified copy of each of the documents
concerning such changes (e.g. deed of foundation, specimen signature or specimen
signature form duly drafted and countersigned by an attorney-at-law, electronic
acknowledgement of receipt, etc.).

11.1.15. Az Ügyfél haladéktalanul tájékoztatja a Bankot bármely az Ügyfél
tevékenységi körével, illetve Bank számára felajánlott Biztosítékokkal
kapcsolatos hatósági tiltás, korlátozás vagy intézkedés vonatkozásában.

11.1.15. The Customer shall, without delay, notify the Bank of any change
related to its range of activities or of any official prohibition, restriction
or measure imposed by the authorities in connection with the Security offered to
the Bank.

11.1.16. Az Ügyfél a Szolgáltatás összegét a Szerződés céljának megfelelően
használja fel és erről a Bank kérésére, annak megfelelően tájékoztatja a Bankot.

11.1.16. The Customer shall use the amount of the Service in conformity with the
purpose stated in the Agreement and shall inform the Bank in conformity
therewith at the Bank’s request.

11.1.18. A Hitelbiztosítéki nyilvántartásba bejegyzendő zálogjog esetén az
Ügyfél és/vagy a Biztosítékot Nyújtó köteles magát a Hitelbiztosítéki
nyilvántartásba felhasználóként nyilvántartásba vetetni, illetőleg a
nyilvántartásba vételre a közokiratba foglaló közjegyző, vagy az ellenjegyző
ügyvéd részére meghatalmazást adni, és felhasználói státuszát a jogviszony
fennállása alatt folyamatosan fenntartani. Az Ügyfél kötelezettséget vállal
továbbá, hogy amennyiben a Hitelbiztosítéki Nyilvántartásban nyilvántartott
adatai - beleértve a képviselő személyét is - megváltoznak, arról a Bankot az
adatok változásától számított 5 (öt) naptári napon belül értesíti.

11.1.18. In the case of a lien to be entered in the Credit Collateral Records,
the Customer and/or the Collateral Provider shall seek registration in the
Credit Collateral Records in the capacity of user or shall issue authorisation
concerning such registration to the notary public committing the relevant
document to a notarial deed or to the countersigning attorney, and shall
maintain its/their user status continuously throughout the term of the legal
relationship. The Customer hereby further assumes the obligation to notify the
Bank of any changes in its data registered in the Credit Collateral Records,
including the person of the representative, within 5 (five) calendar days of
such changes in its data.

11.1.19. Az Ügyfél és/vagy a Biztosítékot Nyújtó kötelezettséget vállal, hogy
nem tesz a Bank előzetes írásbeli engedélye nélkül törlési, illetőleg
módosításra irányuló nyilatkozatot a Hitelbiztosítéki nyilvántartásban.

11.1.19. The Customer and/or the Collateral Provider hereby assume(s) the
obligation not to make a declaration of deletion or amendment in the Credit
Collateral Records without the Bank’s prior written permission.

11.1.20. Az Ügyfél köteles az alkalmazandó jogszabályok által megkívánt
valamennyi felhatalmazást, engedélyt és jóváhagyást beszerezni, azok
rendelkezéseit betartani és





 

Aláírók kézjegye:/ Signatures of signatories

41 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

mindent megtenni annak érdekében, hogy a Szerződés érvényessége és
végrehajthatósága biztosítva legyen.

11.1.20. The Customer shall obtain all authorisations, licences, permits and
approvals required under the applicable rules of law, shall observe the
provisions thereof and shall make every reasonable effort to maintain the
validity and enforceability of the Agreement.

11.1.23. Az Ügyfél kötelezettséget vállal arra, hogy a Bank előzetes írásbeli
engedélye nélkül tulajdonosi részesedését, tulajdonosi szerkezetét, nem
változtatja meg, ideértve a tulajdonosi részesedés terhelését, a szervezeti
forma megváltozását, átalakulást, egyesülést (összeolvadást, beolvadást),
szétválást (különválást, kiválást) illetve másfajta részesedés szerzését is. Az
Ügyfél kötelezettséget vállal, hogy ezen kötelezettségvállalásról a
tulajdonosait írásban tájékoztatja.

11.1.23. The Customer undertakes not to change its ownership interest or
ownership structure without the prior written consent of the Bank, including
encumbrances over the ownership interests, any change in the organisational
form, restructuring, merger (fusion, amalgamation), demerger (split-off, exit)
or acquisition of any other kind of interest. The Customer undertakes to notify
its owners of this undertaking in writing.

11.1.24. Az Ügyfél köteles a Szerződés Biztosítékát képező jelzálogjoggal
terhelt ingatlan(ok)ra vonatkozóan évente vagy legalább a Bank által megjelölt
időpontban, továbbá ha a Banknak információja van arról, hogy az ingatlanpiaci
feltételek jelentősen változnak, vagy az ingatlan értéke az átlagos piaci árhoz
viszonyítva jelentősen csökkent a Bank felhívására bármikor a felhívásban
megjelölt határidőben egy a Bank által elfogadott független, az értékelés
elvégzéséhez szükséges szakképzettséggel, képességgel és tapasztalattal
rendelkező ingatlanszakértő által készített, az ingatlan(ok) aktuális piaci és
hitelbiztosítéki értékét meghatározó értékbecslést a Banknak átadni. Az Ügyfél
illetve amennyiben a Biztosítékot az Ügyféltől eltérő harmadik személy nyújtja,
úgy a Biztosítékot Nyújtó köteles az Ingatlan értékbecslése során a Bankkal
valamint az értékbecslővel együttműködni és tűrni, hogy a Bank alkalmazottja,
megbízottja valamint az értékbecslő az ingatlant az értékbecslés elvégzéséhez
szükséges mértékben megtekintse, az ingatlanba belépjen, illetve az Ügyféltől
vagy a Biztosítékot Nyújtótól az Ingatlanra vonatkozóan információt kérjen

11.1.24. The Customer shall deliver to the Bank a valuation that is prepared by
an independent real estate expert, who disposes of adequate professional
qualification, ability and experience that is required to execute the valuation
and is approved by the Bank with respect to the property/ies encumbered with the
mortgage operating as Security for the Agreement and determines the prevailing
market price and collateral value of the property/ies by the time required by
the Bank in its notice furthermore if the Bank gained information about the fact
that the conditions of the real estate market significantly change or the value
of the property changed significantly compared to the average market price, at
every time upon request of the Bank. The Customer or in case that the Security
will be provided by a third party other than the Customer, the Collateral
Provider shall cooperate with the Bank and the valuator during the valuation of
the property and shall tolerate, that the employees or agents of the Bank and
the valuator may inspect the property or enter into the property to the extent
that is necessary to the execution of valuation or may seek any information from
the Customer or Collateral Provider regarding the Property.

11.1. Az Ügyfél kötelezettséget vállal, hogy a  11.1. pontban, illetve a
Szerződésben vállalt kötelezettségeit folyamatosan addig az időpontig teljesíti,
amíg a Szerződés alapján a Bankkal szemben kötelezettsége áll fenn vagy
keletkezhet.

11.2. The Customer undertakes to meet its obligations undertaken in Clause 11.1
or in the Agreement at all times until it has or may have any liabilities or
obligation against the Bank under the Agreement.

12.    SZERZODESSZEGES

12.    DEFAULT, BREACH OF CONTRACT

12.1. Amennyiben a jelen pontban meghatározott szerződésszegési események
bekövetkezte/fennállta, a szerződésszegési esemény orvosolhatósága a Bank
megítélésén,





 

Aláírók kézjegye:/ Signatures of signatories

42 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

mérlegelésén múlik, úgy a Bank minden esetben a rendeltetésszerű joggyakorlás
elvének megfelelően jár el.

12.1. If the occurrence /  existence of the events of default specified in the
present Section or the capability of remedying the breach is subject to the
consideration or judgement of the Bank, the Bank shall, in every instance,
proceed in accordance with the principle of due process under the rules of law.

12.2. A Szerződés vonatkozásában a Bank általi azonnali hatályú felmondásra okot
adó eseménynek/körülménynek minősülnek az alábbiak:

12.2. For the purposes of the Agreement, the following events and/or
circumstances shall constitute events and/or circumstances giving rise to
termination by the Bank with immediate effect:

12.2.1.   hitel vagy a kölcsön összeg Szerződésben meghatározott célra fordítása
lehetetlen, vagy az Ügyfél a rendelkezésére bocsátott kölcsön összegét nem a
Szerződésben meghatározott célra használja fel;

12.2.1.  the amount of the facility or loan cannot be used for the purpose
determined in the Agreement or the Customer does not use the amount of the loan
placed at its disposal for the purpose determined in the Agreement;

12.2.2.  az Ügyfél a fizetőképességére vonatkozó valamint az általa igénybevett
Szolgáltatás céljának megvalósulásával kapcsolatos vizsgálatot és/vagy az Ügyfél
vagy a Biztosítékot Nyújtó a Biztosítékkal, annak értékével, meglétével
kapcsolatos vizsgálatot akadályozza;

12.2.2.  the Customer hinders or prevents the inspection or assessment regarding
its solvency and the implementation of the purpose of the Service used by the
Customer, and the Customer and/or the Collateral Provider hinder(s) or
prevent(s) the inspection or assessment regarding the Security and its value and
existence;

12.2.4.  az Ügyfél az ÁSZF-ben és/vagy az Üzletszabályzatban és/vagy a
Szerződésben vállalt bármely kötelezettségét nem vagy nem szerződésszerűen,
illetve késedelmesen teljesíti, vagy az ÁSZF-ben és/vagy az Üzletszabályzatban
és/vagy Szerződésben a Banknak biztosított bármely jog gyakorlását akadályozza;

12.2.4.  The Customer fails to fulfil or does not duly fulfil or delays
fulfilling any of its obligations set out in the GTC and/or Business Rules
and/or undertaken in the Agreement or prevents the Bank from exercising any
right granted in the GTC and/or the Business Rules and/or the Agreement.

12.2.5.  az Ügyfélnek a Szerződésben vállalt bármely felelősségi nyilatkozata,
az általa a Banknak adott gazdasági, jogi, pénzügyi információk, illetve
szerződéses kötelezettségeinek teljesítésére vonatkozó közlései valótlannak,
hiányosnak bizonyulnak ahhoz a tényleges helyzethez képest, amely a nyilatkozat
megtétele vagy az információ átadása időpontjában fennállt, illetve az Ügyfél a
Bankot bármely egyéb módon szándékosan megtéveszti;

12.2.5.   Any of the Customer’s representations and warranties under the
Agreement or the economic, legal and financial information supplied to the Bank
by the Customer or the Customer's representations concerning the fulfilment of
its obligations under the Agreement prove to be untrue and incomplete in
comparison with the actual situation that prevailed at the time of the
representations or warranties or the disclosure of the information, or the
Customer otherwise intentionally misleads the Bank.

12.2.6.   bármilyen olyan körülmény felmerül, amely a Bank megítélése alapján
alkalmas arra, hogy az Ügyfél vagy a Szerződés vonatkozásában Biztosítékot
Nyújtó személy pénzügyi, gazdasági vagy piaci helyzetét, illetve ezek várható
alakulását jelentősen veszélyeztesse, illetve amely veszélyezteti az Ügyfél vagy
a Biztosítékot Nyújtó személy azon képességét, hogy a Szerződésben, vagy a
Biztosítékra vonatkozó szerződésben foglalt kötelezettségeit teljesítse;

12.2.6.  Any circumstance emerges which may, in the Bank's reasonable opinion,
significantly jeopardise the financial, economic or market situation of the
Customer or, for the purposes of the Agreement, of the Collateral Provider, or
may significantly jeopardise the anticipated development thereof, or may
jeopardise the ability of the Customer or the Collateral Provider to fulfil its
obligations set forth in the Agreement or in the agreement relating to the
Security.





 

Aláírók kézjegye:/ Signatures of signatories

43 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

12.2.7.  az Ügyfél olyan fizetési kötelezettséget vállal, mely a Bank megítélése
szerint veszélyezteti a Bankkal szembeni kötelezettségei teljesítését;

12.2.7.  The Customer undertakes a payment obligation which may, in the Bank's
reasonable opinion, jeopardise the fulfilment of its obligations towards the
Bank.

12.2.8.  az Ügyfél, annak Anyavállalata, Leányvállalata(i), vagy amennyiben az
Ügyfél Ügyfélcsoport tagja, úgy az Ügyfélcsoportba tartozó jogi személyek, vagy
a Biztosítékot Nyújtó ellen végrehajtási, adósságrendezési, felszámolási- vagy
végelszámolási-, vagy bármely okból hivatalból cég megszüntetésére irányuló vagy
tevékenységi engedély felfüggesztése, visszavonása iránti eljárás indul, vagy
ezen eljárások bármelyikét kezdeményezik;

12.2.8.  Execution, debt settlement, liquidation or voluntary dissolution
proceedings or proceedings instituted for any reason ex officio for the purposes
of the termination of the Customer, its Parent Company, its Subsidiary/ies or,
if the Customer is part of a Group of Connected Customers, legal entities
belonging to the Group of Connected Customers or the Collateral Provider or the
suspension or revocation of its operating licence have been instituted or the
institution of any such proceedings has been initiated against any of them.

12.2.9. az Ügyfél vagy annak tulajdonosai, vagy Leányvállalalta(i) illetve a
Biztosítékot Nyújtó, vagy az Ügyfélcsoportba tartozó (természetes, jogi és
egyéb) személyek bármely kötelezettségvállalásához kapcsolódó fizetési
kötelezettségének esedékességkor, vagy bármely egyéb szerződéses
kötelezettségének nem tesz eleget, az Ügyfél, vagy annak tulajdonosai,
Leányvállalata(i) illetve a Biztosítékot Nyújtó vagy az Ügyfélcsoportba tartozó
(természetes, jogi és egyéb) személyek bármelyikének adóssága annak lejárata
előtt esedékessé válik, vagy bármely hitelezője jogosulttá válik arra, hogy
esedékessé tegye bármely adósságát annak lejárata előtt.(cross default)

12.2.9.  The Customer or its owners, or its Subsidiary/ies or the Collateral
Provider or any (legal or other) entity or private individual belonging to the
Group of Connected Customers fails to perform any of its payment obligations in
relation to any of its undertaking at the due date or fails to meet any of its
contractual obligations, the liabilities of the Customer or its owner, its
Subsidiary/ies or the Collateral Provider or any (legal or other) entity or
private individual belonging to the Group of Connected Customers are accelerated
and made due and payable prior to the maturity or any of its creditor becomes
entitled to accelerate any of its liabilities prior to its maturity. (cross
default)

12.2.10. az Ügyfél a Bank előzetes írásbeli hozzájárulása nélkül eladja,
átruházza, vagy megterheli bármely vagyonának (meglévő vagy jövőbeli jogainak,
követeléseinek, bevételeinek, eszközeinek, ingó és ingatlan vagyontárgyainak,
stb.) egészét, vagy annak egy részét, egy vagy több ügylettel - ideértve a
törvényes zálogjogot is -, ide nem értve a mindennapi szokásos tevékenysége és
üzletmenete körében történő vagyonelidegenítést, átruházást, illetve a
jogszabály által alapított terheket és ügyleti biztosítékokat, feltéve, hogy ez
utóbbiak nem veszélyeztetik, illetve nem veszélyeztethetik a Szerződés alapján
az Ügyfelet terhelő kötelezettségek maradéktalan teljesítését;

12.2.10. The Customer sells, transfers or encumbers, by virtue of one or more
transactions, including a case of statutory lien, the entirety or a part of any
of its assets (existing or future rights, claims, revenues, assets, movable and
immovable property items, etc.) without the Bank’s prior written consent, not
including the sale and transfer of assets in the ordinary course of its business
and the encumbrances and transaction security established by law as part of its
normal day-to-day activities, provided that the latter do not jeopardise the due
and proper fulfilment of the obligations lying with the Customer on the basis of
the Agreement.

12.2.11. a Biztosítéki Szerződés bármilyen okból érvénytelenné válik, vagy az
abban foglalt kötelezettségvállalások érvényesíthetősége, kikényszeríthetősége
csökken, megszűnik, vagy azokat nem teljesítik;

12.2.11. The Security Agreement becomes invalid for any reason or the
enforceability of the commitments set forth therein becomes curtailed or is
terminated, or if such commitments are not observed.





 

Aláírók kézjegye:/ Signatures of signatories

44 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

12.2.12. a Bank előzetes írásbeli beleegyezése nélkül az Ügyfél főtevékenysége,
tulajdonosi részesedése, tulajdonosi szerkezete megváltozik, ideértve a
tulajdoni részesedés terhelését, a szervezeti forma megváltozását, átalakulást,
egyesülést (összeolvadást, beolvadást), szétválást (különválást, kiválást),
illetve másfajta részesedés szerezést;

12.2.12. A change occurs in the Customer’s main business activity, proprietary
stakes or structure of ownership without the Bank’s prior written consent,
including any encumbrances on its proprietary stakes, changes in its
organisational form, transformation, merger (merger, fusion), de-merger or the
acquisition of other stakes.

12.2.13. amennyiben az Ügyfél nem tesz eleget az előtörlesztési-, és/vagy
pótfedezet nyújtási kötelezettségének;

12.2.13. If the Customer fails to meet its obligation of prepayment and/or its
obligation to make additional security available.

12.2.14. amennyiben a Biztosíték Nyújtó vagy az Ügyfél tulajdonosa(i) az
ÁSZF-ben, a Szerződésben, a Biztosítéki Szerződésben vagy nyilatkozatban vállalt
kötelezettségüket megszegik;

12.2.14. If the Collateral Provider or the owner(s) of the Customer breaches its
obligations set out in the GTC, the Agreement or in the Security Agreement. or
any declaration.

12.2.15. amennyiben az ÁSZF-ben vagy a Szerződésben súlyos szerződésszegési
okként megjelölt ok vagy körülmény bekövetkezik;

12.2.15. If a cause or circumstance identified in the GTC or the Agreement as a
cause giving rise to a gross breach of contract emerges.

12.3. Ha a 12.2. pontban megnevezett esemény vagy körülmény bekövetkezik a Bank:

12.3. If any of the events or circumstances described in Clause 12.2 occurs, the
Bank:

12.3.1.   felszólíthatja az Ügyfelet az esedékes fizetési kötelezettség
teljesítésére és / vagy az egyéb szerződésszegő magatartás és / vagy állapot
megszüntetésére vagy

12.3.1.  may request the Customer to meet its due payment obligation and/or to
remedy any other breach and/or any other default; or

12.3.2.  azonnali hatállyal felmondhatja a Szerződést. A Szerződés felmondása a
Bank ettől eltérő rendelkezése hiányában a Szerződés alapján létrejött
kölcsönszerződések felmondását is jelenti. A felmondás következtében

12.3.2.   may terminate the Agreement with immediate effect. Unless the Bank
provides otherwise, termination of the Agreement shall also constitute the
termination of the loan contracts entered into on the basis of the Agreement. As
a consequence of termination,

12.3.2.1.  a Banknak a Szerződés alapján fennálló kötelezettségei megszűnnek, a
Rendelkezésre Tartási Idő azonnali hatállyal megszűnik,és a folyósított
kölcsön(ök) és járulékai megfizetése egyösszegben azonnali hatállyal esedékessé
válik és

12.3.2.1.   the obligations of the Bank under the Agreement shall cease, the
Commitment Period shall end with immediate effect and payment of the loan(s)
disbursed and the incidental charges shall fall due in one sum with immediate
effect; and

12.3.2.2.   a Bank érvényesítheti a Biztosítékot teljes egészében vagy részben,
az Ügyfél és a Biztosítékot Nyújtó egyidejű értesítése mellett és/vagy

12.3.2.2.  the Bank may enforce the Security fully or partially, subject to the
simultaneous notification of the Customer and the Collateral Provider; and/or

12.3.2.3.  megtagadhatja a Szerződés alapján Ügyfél részére a Szolgáltatás
további nyújtását.

12.3.2.3.   may refuse to continue to provide Services for the Customer on the
basis of the Agreement.

15.    EGYEB RENDELKEZÉSEK

15.    OTHER PROVISIONS

15.9. A Bank által nyújtott és az Ügyfél által igénybe vett Szolgáltatás
mindenkori összegének megállapítására - ellenkező bizonyításig - a Bank üzleti
könyvei és nyilvántartásai az irányadóak. Amennyiben a Bank a Szerződés folytán
végrehajtást kezdeményez, úgy a fennálló, esedékes követelésről közjegyző által
ténytanúsítványt készíttet, melynek alapjául a Bank





 

Aláírók kézjegye:/ Signatures of signatories

45 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

C:\Users\szsipos\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[arcw20160327ex1016f6816001.jpg]

ERSTE BANK HUNGARY Zrt.

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

számítástechnikai rendszerében vagy egyéb nyilvántartásában szereplő adatok,
valamint az Ügyfél által a Bankhoz benyújtott számlák, bizonylatok, ügyletlehívó
nyilatkozatok és rendelkező levelek szolgálnak.

15.9. The establishment of the amount of the Service provided by the Bank and
used by the Customer as at any time shall be governed by the Bank’s books and
records, unless the contrary is evidenced. If, by virtue of the Agreement, the
Bank initiates execution proceedings, the Bank shall engage a notary public to
draft a certificate of facts with respect to the outstanding and due receivables
on the basis of the data featured in the Bank’s computer system or any other
records and the invoices, certificates, requests for drawdown declarations and
instructions submitted by the Customer to the Bank.

15.10. Az Ügyfél a Szerződés aláírásával kijelenti, hogy a banki követelés
összegének előbbiekben írt módon történő igazolását kifejezetten elfogadja,
egyben a Szerződés aláírásával meghatalmazza a Szerződést közokiratba foglaló
eljáró közjegyzőt, hogy mindazon időpontig, amíg a Szerződéssel alapított
jogviszony alapján a Banknak követelése állhat fenn az Ügyféllel szemben,
szükség esetén a Bank nyilvántartásaiba betekintsen és a szükséges
ténytanúsítványt kiállítsa.

15.10. By signing the Agreement, the Customer shall declare that it expressly
accepts the verification in the manner described above of the amount of the
Bank’s receivables, and by signing the Agreement, the Customer shall authorise
the notary public engaged to commit the Agreement to a notarial deed to view the
Bank’s records and to issue the required certificate of facts, if necessary, as
long as the Bank may have receivables from the Customer on the basis of the
legal relationship entered into by virtue of the Agreement.

Jelen Szerződést angol és magyar nyelven készült, azok szövege közötti bármilyen
ellentmondás, illetve értelmezési kérdés felmerülése esetén a magyar nyelvű
szöveg az irányadó.

The present Contract was drafted in English and Hungarian. In the case of any
discrepancy between the two texts or issues of interpretation, the text in
Hungarian shall govern.

A jelen Szerződés 4  (négy) eredeti, egymással mindenben megegyező példányban
készült és 47 (negyvenhét) számozott oldalt, valamint 19 (tizenkilenc) számú
mellékletet tartalmaz. A mellékletek a jelen Szerződés elválaszthatatlan részét
képezik.

The present Contract was drafted in 4 (four) fully identical, original copies
and contains 47 (fourty- seven) numbered pages and 19 (nineteen) Appendices. The
appendices constitute an inseparable part of the present Contract.

A Felek jelen Szerződést elolvasás, megértés és egyező értelmezés után, mint
akaratukkal mindenben megegyezőt, oldalanként kézjegyükkel látják el és az
utolsó oldalt cégszerűen írják alá. After having read, understood and
concordantly constructed the present Contract, the Parties hereby affix their
initials to each page and sign the last page hereof properly as one that fully
corresponds to their will.

Az Ügyfél a Szerződés aláírásával a Szerződés és mellékletei 1-1 (egy-egy)
eredeti példányának általa történt átvételét is igazolja.

By signing the Contract, the Customer hereby also verifies the receipt of one
original copy of the Contract and each of the appendices hereto.

Mellékletek /  Appendices:

1.    az Ügyfél által 2016. év március hó ... napján aláírt KHR
Ügyféltájékoztató / CCIS Customer Information signed by the Customer on ....
March, 2016

2.   az Ügyfél által 2016. év március hó ... napján aláírt Nyilatkozat Társas
vállalkozásoknak és egyéni vállalkozóknak / Declaration for Business
Associations and Sole Entrepreneurs signed by the Customer on .... March, 2016

3.   az Ügyfél által 2016. év március hó ... napján aláírt Nyilatkozat Egyéb
Bankszámlákról, Fennálló Hitelek Listájáról és Terhek Listájáról / Declaration
Regarding Other Bank Accounts,





 

Aláírók kézjegye:/ Signatures of signatories

46 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------

 



 

 

ERSTES

Bank

ERSTE BANK HUNGARY Zrt.

 

 

Szerződésszám: 16R00094/W08831/EXIM

Contract No.: 16R00094/W08831/EXIM

 

List of Outstanding Loans and List of Encumbrances signed by the Customer on
.... March, 2016.

4.    az Ügyfél által 2016. év március hó ... napján aláírt, a Budapest Bank
Zrt. által záradékolt Felhatalmazó Levél / Letter of authorisation signed by the
Customer on ... March, 2016 furnished with the clause of acknowledgement of
Budapest Bank Zrt.

5.   Biztosítéki Szerződések /  Security Documents:

6.1. 16R00095/W08831/ING számú 2016. év március hó ... napján kelt
„JELZÁLOGSZERZŐDÉS INGATLANRA /Ügyféllel/” elnevezésű Biztosítéki Szerződés /
Collateral Contract entitled “MORTGAGE CONTRACT FOR REAL PROPERTY (with
Customer)”, dated on on ... March, 2016., No. 16R00095/W08831/ING

6.2. 16R00096/W08831/IN számú 2016. év március hó ... napján kelt
„JELZÁLOGSZERZŐDÉS Ingó dolgot terhelő zálogjog alapítására /Ügyféllel/”
elnevezésű Biztosítéki Szerződés / Collateral Contract entitled “LIEN CONTRACT
For the Establishment of a Lien on Movable Properties (with Customer)”, dated on
... March, 2016., No. 16R00096/W08831/IN

6.   Rendelkező levél /  Disposal Letter

7.   Felhatalmazás azonnali konverzióra /  Authorisation for spot conversion

8.   Törlesztési ütemezés /  Schedule of Amortisation

9.   Korrupció ellenes nyilatkozat /  Anti-corruption declaration

10. EIB T udomásulvételi nyilatkozat /  EIB Declaration of Acknowledgement

11. CEB Tudomásulvételi nyilatkozat /  CEB Declaration of Acknowledgement

12. EIB Banktitok alóli felmentő nyilatkozat / EIB Exemption from Obligation of
Confidentiality

13. CEB Banktitok alóli felmentő nyilatkozat / CEB Exemption from Obligation of
Confidentiality

14. Adatazonosítási adatlap és tényleges tulajdonosra vonatkozó nyilatkozat /
Identification data form and declaration regarding actual owner

15. Nyilatkozat a Hitelcél fennállásáról / Declaration regarding existence of
purpose of facility

16. Bankhoz benyújtott Magyar Származási Bizonyítvány /  Certificate of
Hungarian Origin submitted to the Bank

17. NAV igazolás a köztartozás fenn nem állásáról / Certificate issued by the
Hungarian tax authority (NAV) regarding zero public debt

18. Mezőgazdasági Termék definícióban hivatkozott lista / List referred to in
definition of Agricultural Product

19. Lehívási Értesítő Módosítás /  Drawdown Notice Modification

 

/s/Nagy Máté

 

/s/Füle Béla

régióvezető-helyettes / deputy head of region

 

vezető vállalati ügyfélmenedzser / senior account manager

 

 

 

ERSTE BANK HUNGARY Zrt. Bank

 

 

 

Kelt: Budapest 2016. év március hó 08. napján

 

 

Date: Budapest 08th March 2016.

 

 

 

/s/ Eyal Shlomo Ran

 

 

Eyal Shlomo Ran

 

 

ügyvezető /  managing director

 

 

 

 

 

AFT-Hungary Kft. Ügyfél / Customer

 

 

 

Kelt: Budapest, 2016. év március hó 08. napján

 

 

Date: Budapest, 08th March, 2016.

 

 

 

A Bank előírásai szerint az ügyfél-azonosítást elvégeztem, az Ügyfél személye,
aláírási jogosultsága és aláírása rendben.

I have duly identified the Customer in accordance with the Bank’s regulations;
his/her person, signing authorisation and signature are in order.

Név /  Name:  Füle Béla

Aláírás /  Signature: /s/ Füle Béla

Dátum /  Date: 2016. év március hó ... napján / 23 March, 2016.

 

Aláírók kézjegye:/ Signatures of signatories

47 / 47

 

 

Bank:

 

Ügyfél:/ Customer:

 

--------------------------------------------------------------------------------